Exhibit 10.8

 

PARCEL F DEVELOPMENT AGREEMENT

 

THIS PARCEL F DEVELOPMENT AGREEMENT (this “Agreement”) is made as of the 29th
day of March, 2004, by and among, INNISBROOK F, LLC, a Florida limited liability
company, formerly known as Bayfair Innisbrook, L.L.C. (“Parcel F Purchaser”) and
GOLF HOST RESORTS, INC., a Colorado corporation (“Golf Host”), and is consented
to by GOLF TRUST OF AMERICA, L.P., a Delaware limited partnership (“GTA”).

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A.                                    Golf Host is the owner of the real
property more particularly described on Exhibit A-1 attached hereto (the “Golf
Course Parcel”) located within the community commonly known as “Innisbrook” upon
which golf courses and other facilities are located (collectively, the “Club
Facilities”).  GTA is the holder of the GTA Mortgage encumbering the Golf Course
Parcel.

 

B.                                    Golf Host is also the owner of the real
property more particularly described on Exhibit A-2 attached hereto (“Parcel F”)
located within Innisbrook and adjacent to holes 8 through 14 of the 18 hole
“Island” golf course located within the Golf Course Parcel (the “Island
Course”).

 

C.                                    Golf Host intends to sell to Parcel F
Purchaser, and Parcel F Purchaser intends to purchase from Golf Host, Parcel F
pursuant to and in accordance with that certain Agreement For Sale and Purchase
of Real Property – Parcel F by and between Golf Host and Parcel F Purchaser,
dated as of July 13, 2001 (as amended, the “Purchase Agreement”).

 

D.                                    Parcel F Purchaser intends to develop
Parcel F as a residential community pursuant to this Agreement containing common
areas and a mixture of product types and not more than 400 residential units, as
more particularly described in the Plans (as defined below) as the Plans may be
modified pursuant to this Agreement and such Parcel F development shall include
without limitation the development of the Parcel F Access Road in accordance
with the terms of this Agreement (collectively, the “Parcel F Development”).

 

E.                                      Subject to the usual and customary noise
and other unavoidable impacts directly associated with the development of the
Parcel F Development, Parcel F Purchaser agrees (A) to undertake the Parcel F
Development in accordance with the Plans and in such a manner so as to (i) avoid
any unnecessary and/or avoidable disruption to the Club Facilities to the
fullest extent practicable, (ii) comply with the limitations set forth in this
Agreement including Exhibit N to this Agreement, and (iii) comply with all
applicable laws, rules and regulations, and (B) to require purchasers of
residential units located on Parcel F to promptly join the Innisbrook Resort and
Golf Club (the “Club”).

 

F.                                      Golf Host agrees to operate and maintain
the Island Course primarily as a golf course and recreational facility, grant
the Easements (as defined below) over, across and/or under certain portions of
the Golf Course Parcel, grant the Memberships, and comply with its obligations
as expressly set forth herein.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
RECITALS; DEFINITIONS

 

1.1                               Recitals.  The party making the respective
foregoing Recitals represents that the respective Recitals are true and
correct.  The Recitals are incorporated into this Agreement by reference as
binding provisions on the parties.

 

1.2                               Definitions.  Unless the context expressly
requires otherwise, the terms listed in this Article I shall have the following
meanings, whenever used in this Agreement:

 

1.2.1                     “Bee Pond Road” means the public right of way with the
same name extending from Alternate U.S. 19 and running contiguous to and past
Parcel F.

 

1.2.2                     “Benefitted Parcel” means Parcel F and Parcel F Access
Road Parcel.

 

1.2.3                     “Directional Sign Easement Parcel” means the real
property described on Exhibit B attached hereto.

 

1.2.4                     “Drainage and Conservation Easement Parcel” means the
real property described on Exhibit C attached hereto.

 

1.2.5                     “Easement Parcels” means: (a) the Drainage and
Conservation Easement Parcel; (b) Sanitary Sewer and Water Distribution Easement
Parcel; (c) Stormwater and Utility Easement Parcel A; (d) Stormwater and Utility
Easement Parcel B; (e) Wetland Mitigation Easement Parcel; (f) Mill Ridge Road;
(g) Parcel F Access Road Parcel; (h) Upland Preservation and Stormwater Drainage
Easement Parcel; (i) Entry Sign Easement Parcel; and (j) the Directional Sign
Easement Parcel.

 

1.2.6                     “Entry Sign Easement Parcel” means the median in Old
Post Road closest to U.S. Highway 19 and, to the extent of Golf Host’s existing
rights set forth in (and not in violation of the provisions of) the Signage
Easement Agreement (as defined below), the median in Old Post Road closest to
Belcher Road and the Easement Parcels, as defined in the “Signage Easement
Agreement” recorded in O.R. Book 11355, Page 1265 of the Public Records of
Pinellas County, Florida.

 

1.2.7                     “Golf Cart Path Parcel” means the real property
described on Exhibit D attached hereto.

 

1.2.8                     “GTA Mortgage” means that certain Mortgage, Security
Agreement and Fixture Filing with Assignment of Rents, executed by Golf Host
Resorts, Inc. in favor of GTA, dated June 20, 1997, and recorded in the Official
Records Book 9748, page 2292, in the public records of Pinellas County, Florida,
UCC-1 Financing Statement recorded in Official Records Book 9755, page 729, in
the public records of Pinellas County, Florida, and that certain UCC-1 Financing
Statement filed in the office of the Secretary of State of the State of Florida
on June 27, 1997, under filing number 970000141314-1, together with any other
collateral documents which create liens or security interests on any property to
secure the indebtedness secured by the GTA Mortgage.

 

1.2.9                     “Golf Course Owner” means any Person that at the time
in question owns a portion or all of the Golf Course Parcel.

 

1.2.10              “Harbour Bay Town Homes”  means the existing residential
community built in Tampa, Florida by Parcel F Purchaser and located on Harbour
Island.

 

2

--------------------------------------------------------------------------------


 

1.2.11              “Master Parcel F Developer”  has the meaning set forth in
Section 3.6 below.

 

1.2.12              “Mill Ridge Road” means the existing, paved private road
known as Mill Ridge Road, which runs across the Golf Course Parcel between Old
Post Road and Klosterman Road, and as generally described on the map attached
hereto as Exhibit E.

 

1.2.13              “Owners’ Association” means the master property association
to be created by the Parcel F Owner.

 

1.2.14              “Parcel F Owner” means any Person that at the time in
question owns a portion or all of Parcel F, including, without limitation, the
Owner’s Association, but excluding a Parcel F Unit Owner.

 

1.2.15              “Parcel F Access Road Parcel” means the real property
described on Exhibit F attached hereto.

 

1.2.16              “Parcel F Unit Owner” means any Person who at any time owns
fee simple title to any platted lot or residential unit within Parcel F.

 

1.2.17              “Person” means any natural person, corporation, limited
liability company, association, general partnership, limited partnership or
other entity having legal capacity.

 

1.2.18              “Phase 1 of the Parcel F Development” means the
infrastructure development for the portion of the Parcel F Development
identified as phase 1 in the Plans.

 

1.2.19              “Sanitary Sewer and Water Distribution Easement Parcel”
means the real property described on Exhibit G attached hereto.

 

1.2.20              “Stormwater and Utility Easement Parcel A” means the real
property described on Exhibit H attached hereto.

 

1.2.21              “Stormwater and Utility Easement Parcel B” means the real
property described on Exhibit I attached hereto.

 

1.2.22              “Upland Preservation and Stormwater Drainage Easement
Parcel” means the real property described on Exhibit J attached hereto.

 

1.2.23              “Wetland Mitigation Easement Parcel” means the real property
described on Exhibit K attached hereto.

 

ARTICLE II
EASEMENTS

 

2.1                               Sanitary Sewer and Water Distribution
Easement.  Golf Course Owner hereby grants and declares a non-exclusive easement
(the “Sanitary Sewer and Water Distribution Easement”) over and across the
Sanitary Sewer and Water Distribution Easement Parcel in favor of Parcel F Owner
for the sole and exclusive purposes of Parcel F Owner’s construction,
maintenance, repair and use of (a) underground sanitary sewer facilities,
(b) underground potable water facilities, (c) underground irrigation water
facilities, and (d) other underground utilities.  Nothing herein shall preclude
Golf Course Owner from utilizing

 

3

--------------------------------------------------------------------------------


 

the utilities and facilities described in this Section 2.1 provided that the
Golf Course Owner does so at its own expense and in accordance with governmental
regulations.

 

2.2                               Drainage and Conservation Easement.  Golf
Course Owner hereby grants and declares a non-exclusive easement (the “Drainage
and Conservation Easement”) over and across the Drainage and Conservation
Easement Parcel in favor of Parcel F Owner for the sole and exclusive purposes
of (a) construction, maintenance, repair and use of underground pipes, lines and
other facilities to convey surface water from Parcel F and from the Parcel F
Access Road Parcel, (b) draining surface water from Parcel F and the Parcel F
Access Road Parcel into the Drainage and Conservation Easement Parcel, and (c)
maintaining the Drainage and Conservation Easement Parcel in its current
condition.

 

2.3                               Stormwater and Utility Easement.  Golf Course
Owner hereby grants and declares (a) a non-exclusive easement (“Stormwater
Easement A”) over and across Stormwater and Utility Easement Parcel  A in favor
of Parcel F Owner for the sole and exclusive purpose of Parcel F Owner’s
construction, maintenance, repair and use of underground sanitary sewer, potable
water, irrigation water and other utility facilities and  underground pipes,
lines and other facilities to convey surface water from Parcel F and the Parcel
F Access Road Parcel; and (b) a non-exclusive easement (“Stormwater Easement B”)
over and across Stormwater and Utility Easement Parcel B in favor of the Parcel
F Owner for the sole and exclusive purpose of Parcel F Owner’s construction,
maintenance, repair and use of underground sanitary sewer, potable water,
irrigation water and other utility facilities and underground pipes, lines and
other facilities to convey surface water from Parcel F.  Nothing herein shall
preclude Golf Course Owner from utilizing the utilities and facilities described
in this Section 2.3 provided that the Golf Course Owner does so at its own
expense and in accordance with governmental regulations.

 

2.4                               Mill Ridge Road and Parcel F Access Road
Easements.  Golf Course Owner hereby grants and declares a non-exclusive
easement (the “Mill Ridge Road Easement”) over and across the existing Mill
Ridge Road (the improvement of which by the Parcel F Owner is not contemplated
by this Agreement) in favor of the Parcel F Owner for the lawful use by Parcel F
Owner and the guests and invitees of Parcel F Owner and the Parcel F Unit Owners
and for the sole and exclusive purpose of providing legally permissible
pedestrian and vehicular ingress and egress over and across Mill Ridge Road. 
Golf Course Owner also hereby grants and declares a non-exclusive easement (the
“Parcel F Access Road Easement”) over, across and under Parcel F Access Road
Parcel in favor of Parcel F Owner for the lawful use by Parcel F Owner and the
guests and invitees of Parcel F Owner and the Parcel F Unit Owners and for the
sole purpose of Parcel F Owner’s construction, maintenance, repair and use of a
roadway, drainage infrastructure, entry improvements, landscaping, street
lighting and related improvements and underground utilities to serve Parcel F
and to provide pedestrian and vehicular ingress and egress to Parcel F, subject
to the Golf Course Owner’s rules and regulations applied at the time in question
to Mill Ridge Road and Old Post Road.  The easement for access over and across
the Parcel F Access Road Parcel (but not the easement over and across the Old
Post Road Parcel and the Relocated Road Parcel) created pursuant to paragraph
2.1 of the Declaration of Easements, Spread of Mortgage Lien, and Subordination
of Mortgages and Partial Release of Mortgages recorded in O. R. Book 11310, Page
138 of the Public Records of Pinellas County, is hereby terminated and of no
further force or effect.  The

 

4

--------------------------------------------------------------------------------


 

Parcel F Access Easement, as defined in the aforesaid paragraph 2.1, may be used
on a non-exclusive basis by Parcel F Owner to the extent allowed for in this
Agreement.

 

2.5                               Wetland Mitigation Easement.  Golf Course
Owner hereby grants and declares a non-exclusive easement (the “Wetland
Mitigation Easement”) over and across the Wetland Mitigation Easement Parcel in
favor of Parcel F Owner to the extent required by and in accordance with Permit
No. 44017498.005 issued by Southwest Florida Water Management District dated
March 28, 2003, and any subsequent permit related thereto, for the sole and
exclusive purposes of Parcel F Owner’s construction and installation of all
mitigation of wetland impacts (“Wetland Mitigation”) arising from or in
connection with the development and improvement of Parcel F Access Road, and
undertaking all monitoring, maintenance, and all other governmental requirements
relating to such Wetland Mitigation, together with an easement for ingress and
egress to and from the Wetland Mitigation Easement Parcel  over and across
property specified by Golf Course Owner in its sole discretion, that is located
in the Golf Course Parcel.  Notwithstanding the foregoing, Parcel F Owner, at
its sole cost and expense, shall be solely responsible for the construction,
installation, monitoring, maintenance, repair, use and all other activities,
including, without limitation, complying with any governmental requirements
(except for the procurement of any and all necessary permits for the Wetland
Mitigation, which shall be the responsibility of Golf Course Owner, at Golf
Course Owner’s sole cost and expense), relating to Wetland Mitigation
constructed by Parcel F Owner on the Wetland Mitigation Easement Parcel or in
any other area(s) of the Golf Course Parcel as approved by Golf Course Owner.

 

2.6                               Upland Preservation and Stormwater Drainage
Easement.  Golf Course Owner hereby grants and declares a non-exclusive easement
(the “Upland Preservation and Stormwater Drainage Easement”) over and across the
Upland Preservation and Stormwater Drainage Easement Parcel in favor of Parcel F
Owner for the sole and exclusive purpose of Parcel F Owner’s provision of upland
preservation as required by (but only if required by), and for the benefit of,
regulatory agencies with proper jurisdiction (including, without limitation,
Pinellas County) in connection with the permitting for and development of
Parcel F and Parcel F Access Road and the installation, use, maintenance and
repair of underground pipe, lines and other facilities to convey surface water. 
The Upland Preservation and Stormwater Drainage Easement may be assigned by
Parcel F Owner to one or more governmental agencies in connection with the
development permits for Parcel F.  Golf Course Owner shall have no
responsibility whatsoever for Parcel F Owner’s compliance with the requirements
of any such regulatory agency.

 

2.7                               Signs.  Golf Course Owner hereby grants and
declares a non-exclusive easement (the “Sign Easement”) over and across (a) the
Directional Sign Easement Parcel in favor of Parcel F Owner for the sole and
exclusive purpose of Parcel F Owner’s installation of directional signs, and (b)
to the extent of Golf Course Owner’s existing rights, if any, the Entry Sign
Easement Parcel, for the sole and exclusive purpose of Parcel F Owner’s
installation of not more than two (2) project identification signs for the
Parcel F Development.  The actual number of the directional signs that are
installed by Parcel F Owner pursuant to the Sign Easement shall not exceed the
number of such signs that are specified in Exhibit B for the Directional Sign
Easement Parcel.  There shall be no more than three (3) project identification
signs for the Parcel F Development, which signs shall be limited in number and
located as follows: (i) a total of not more than two (2) project identification
signs in the Entry Sign

 

5

--------------------------------------------------------------------------------


 

Easement Parcel (i.e., not more than one (1) project identification sign at the
median in Old Post Road closest to U.S. Highway 19 and not more than one (1)
project identification sign at the median in Old Post Road closest to Belcher
Road and the Easement Parcels (as defined in the Signage Easement Agreement)),
and (ii) a total of not more than one (1) project identification sign located at
the portion of the Parcel F Access Road adjacent to the tennis courts.  The
size, content, placement and all other aspects of the directional signs and the
project identification signs shall be subject to Golf Course Owner’s prior
written approval, which approval shall not be unreasonably withheld or delayed. 
Parcel F Owner agrees that the directional signs and the project identification
signs shall be consistent in all respects with the then existing signage within
Innisbrook.  Once the last residential unit within Parcel F has been initially
conveyed to a Retail Purchaser (as defined below), the Sign Easement shall
automatically terminate and be of no further force or effect, and upon such
termination, Parcel F Owner, at its sole expense, shall (A) promptly remove and
discard all such directional signs and the project identification sign from the
Golf Course Parcel, and (B) promptly repair and restore the Directional Sign
Easement Parcel and the Entry Sign Easement Parcel (including all improvements
thereon) to the same or better condition as existed before the installation of
such signs.

 

2.8                               Other Provisions Applicable to the Easements. 
The Sanitary Sewer and Water Distribution Easement, the Drainage and
Conservation Easement, Stormwater and Utility Easement A, Stormwater and Utility
Easement B, the Wetland Mitigation Easement, the Mill Ridge Road Easement, the
Parcel F Access Road Easement, the Upland Preservation and Stormwater Drainage
Easement and the Sign Easement shall be collectively referred to herein as the
“Easements.”  With respect to each of the Easements and subject to the following
conditions, Golf Course Owner hereby grants a “Temporary Construction Easement”
over and across such portion of the Golf Course Parcel immediately adjacent to
each of the Easements in favor of Parcel F Owner for the sole and exclusive
purpose of Parcel F Owner’s construction of the improvements permitted by each
of the Easements, which Temporary Construction Easement shall be subject to any
and all requirements designated by Golf Course Owner including, without
limitation, the size, location, and duration of such easement and the  times
construction may be undertaken.  Any and all work shall be performed in a good
workmanlike manner so as to minimize the disruption to, and maintain the
playability and quality of, the Club Facilities.  Each of the Easements (except
for the Sign Easement which shall automatically terminate in accordance with
Section 2.7 of this Agreement) shall continue in effect, in perpetuity, unless
and until such Easement is amended in accordance with Section 6.2 of this
Agreement.  Each of the Easements shall be an easement appurtenant to, and run
with the title to, Parcel F and the Parcel F Access Road.  All construction,
installation, monitoring, maintenance, repair, use and all other activities
(including, without limitation, the procurement of any and all necessary permits
and complying with any governmental requirements) with respect to each and every
one of the Easements (and the Temporary Construction Easement) shall be
performed in a professional, high-quality manner and promptly and diligently
completed once commenced by Parcel F Owner at Parcel F Owner’s sole cost and
expense.  Golf Course Owner shall bear no such costs and expenses except in the
event and to the extent expressly set forth herein.  Each and all of the
Easements are being granted (and the Temporary Construction Easement which shall
be granted pursuant to and subject to the terms of this Agreement) on a
non-exclusive basis and Golf Course Owner may use, or cause or allow others to
use one or more of the Easements (and the Temporary Construction Easement) at
Golf

 

6

--------------------------------------------------------------------------------


 

Course Owner’s sole election.  Golf Course Owner reserves all of its rights to
use the Easement Parcels, including, without limitation, the right to construct,
maintain and use improvements over, across and under the Easement Parcels. 
Notwithstanding the foregoing, Golf Course Owner’s use of the Easement Parcels
shall not unreasonably interfere with the use of the Easements by Parcel F Owner
as specified in this Agreement.  Prior to conducting any permitted activities on
any of the Easement Parcels pursuant to any right granted in any of the
Easements, Parcel F Owner shall, not less than thirty (30) days before
commencing such permitted activities on any of the Easement Parcels, deliver
written notice to Golf Course Owner of the specifics of such permitted
activities, including, without limitation, copies of plans and specifications
for such permitted activities, and the names of each contractor who will be
performing any portion of such permitted activities.  Parcel F Owner shall, at
its sole cost and expense: promptly replace any sod or other landscaping or
other improvements (including, without limitation, irrigation and power lines,
utility lines, pumphouse and equipment) disturbed by the activities of Parcel F
Owner (or its agents or contractors), and upon completion, promptly repair and
restore the Easement Parcels (including all improvements thereon) and such
portion of the Golf Course Parcel that is utilized by Parcel F Owner as a
Temporary Construction Easement (including all improvements thereon) to the same
or better condition as existed before such permitted activities of Parcel F
Owner (or its agents or contractors) on the Easement Parcels and the Temporary
Construction Easement; and promptly repair any damage to the Easement Parcels
and the Golf Course Parcel, and any improvements located thereon, caused by the
operation or malfunction of any pipes, lines or other equipment or improvements
installed, constructed, or placed in, under or adjacent to any of the Easement
Parcels by Parcel F Owner (or its agents or contractors). Subject to the usual
and customary noise and other unavoidable impacts directly associated with the
development of the Parcel F Development in accordance with the Plans, Parcel F
Owner (a) shall conduct all of its activities in connection with the Easements
and the Temporary Construction Easement in a manner so as to avoid any
unnecessary and/or avoidable disruption to the Club Facilities and the
operations thereon to the fullest extent practicable and to protect the quiet
enjoyment of the employees, guests, members, licensees and invitees of Golf
Course Owner, and (b) shall cooperate with Golf Course Owner with respect to the
timing, sequencing, organizing and supervising of any such permitted activities
on the Easement Parcels and the Temporary Construction Easement, so as to
maintain the playability and quality of the Club Facilities.

 

2.9                               Declaration of Easement for Golf Cart Path. 
Parcel F Owner hereby declares and grants, a non-exclusive perpetual easement
(the “Golf Cart Path Easement”) (a) over and across the Golf Cart Path Parcel in
favor of the Golf Course Owner for the sole and exclusive purpose of providing
golf cart and maintenance equipment, and pedestrian access between the portions
of the Golf Course Parcel lying on either side of the Golf Cart Path Parcel to
facilitate use of the Golf Course Parcel by employees, guests, members,
licensees and invitees of the Golf Course Owner, and (b) under the Golf Cart
Path Parcel in favor of  the Golf Course Owner for the purpose of the Golf
Course Owner’s construction, maintenance, repair and use, at the Golf Course
Owner’s sole cost and expense, of new utility lines (including, without
limitation, irrigation and power lines) and other improvements to be located
under the Golf Cart Path Parcel; provided, however, that all costs and expenses
related to the relocation of any existing improvements (e.g., tee boxes or
utility lines, including, without limitation, irrigation and power lines) on
either the Golf Course Parcel or Parcel F due to the construction of a new
private road that will be built subject to the Golf Cart Path Easement and
pursuant to and in

 

7

--------------------------------------------------------------------------------


 

accordance with the Plans shall be completed and performed at Parcel F Owner’s
sole cost and expense.  The Golf Cart Path Easement shall be an easement
appurtenant to the Golf Course Parcel.  In the event that the Golf Course Owner
determines that, because of grade issues, the best location for the redesigned
cart path near the 11th tee box is outside of the boundaries of the Golf Cart
Path Easement, then Parcel F Owner agrees to amend the Golf Cart Path Easement
to accommodate the relocation of the golf cart path.  The Golf Cart Path
Easement shall be non-exclusive of other uses of Parcel F Owner, and Parcel F
Owner reserves the right to use the Golf Cart Path Easement, including, without
limitation, the right to construct, maintain and use improvements over, across
and under the Golf Cart Path Parcel.  Notwithstanding the foregoing, Parcel F
Owner’s use of the Golf Cart Path Easement shall not unreasonably interfere with
the use of the Golf Cart Path Easement by the Golf Course Owner as specified in
this Section 2.9.  The easement for the Golf Cart Path Easement created pursuant
to paragraph 2.3 of the Declaration of Easements, Spread of Mortgage Lien, and
Subordination of Mortgages and Partial Release of Mortgages recorded in O. R.
Book 11310, Page 138 of the Public Records of Pinellas County, is hereby
terminated and of no further force or effect.

 

ARTICLE III

OTHER RIGHTS AND SUBORDINATION

 

3.1                               “Innisbrook” Name and Mark.  Golf Course Owner
hereby quitclaims to Parcel F Owner a royalty free, non-exclusive license to use
the name “Innisbrook” (“Name”) and the design attached hereto as Exhibit L
(“Logo”), solely in connection with Parcel F Owner’s marketing, development and
operation of the Parcel F Development and for no other use, but only to the
extent of Golf Course Owner’s rights to the Name and Logo (together, the
“Mark”), if any.  Golf Course Owner and GTA make no representations, warranties
or covenants with respect to any ownership or other possessory rights in the
Mark.  To the extent of Golf Course Owner’s rights to the Mark, if any, Parcel F
Owner may use the Mark only in connection with the name(s) of the Parcel F
Development in combination with at least two (2) other words keeping with the
Scottish theme of Innisbrook. The full name(s) of the Parcel F Development shall
be approved in advance in writing by Golf Course Owner, and shall not include
the words “Westin”, “Golf Trust,” “Golf Trust of America” or “Troon”, and shall
specifically exclude any other hotel or product names.  Parcel F Owner shall
provide Golf Course Owner, for Golf Course Owner’s prior written approval, plans
for all signage used by Parcel F Owner that uses the Mark, together with
representative samples of all advertising and other literature prepared by
Parcel F Owner which uses the Mark.  Parcel F Owner shall not use the Mark in
any sign, advertising or other literature which has not been approved in advance
and in writing by Golf Course Owner, which approval shall not be unreasonably
withheld or delayed.  In addition to any other reason that Golf Course Owner may
have for disapproving any proposed use of the Mark, Golf Course Owner shall not
have any duty or obligation to approve any use of the Mark in any such sign,
advertising or other literature which contains any photographs, narratives or
statements (either in part or in whole) that may be determined by Golf Course
Owner as being misleading, untrue or inaccurate in any respect or that may be
determined by Golf Course Owner as obligating Golf Course Owner or GTA to
anything whatsoever.  When using the Mark under this Agreement, Parcel F Owner
undertakes to comply, at its sole cost and expense, with all laws pertaining to
trademarks and service marks in force at any time in the State of Florida.  Golf
Course Owner shall have no liability under this Agreement to Parcel F Owner or
to any other party because of any challenge to or failure of Golf Course Owner’s
ownership of or right to use or license the use of the Mark or Parcel F

 

8

--------------------------------------------------------------------------------


 

Owner’s right to use the Mark pursuant to this Agreement, whether or not Golf
Course Owner approves Parcel F Owner’s use thereof.  To the best of Golf Course
Owner’s actual knowledge, Golf Course Owner has not granted any license or
entered into any other agreement with respect to the Mark which would prevent or
prohibit the use of the Mark by Parcel F Owner pursuant to this Agreement; Golf
Course Owner has not undertaken any search of legal rights in the U.S. Patent
and Trademark Office or otherwise and Parcel F Owner understands and
acknowledges that fact.  During the entire time this Agreement and the rights,
if any, quitclaimed to Parcel F Owner under this Section 3.1 shall be in effect,
Golf Course Owner agrees that it will not in the future grant any license or
enter into any other agreement with respect to the Mark which would be
inconsistent with the rights, if any, quitclaimed to Parcel F Owner pursuant to
this Agreement.

 

3.2                               Operation and Maintenance.  Parcel F Owner
agrees that all improvements constructed on Parcel F shall be operated and
maintained in a first-class, premier condition consistent with a high quality
residential community and such restriction shall run in favor of the Golf Course
Owner.  The Golf Course Owner shall operate and maintain the Island Course
primarily as a golf course and recreational facility and shall operate and
maintain the Island Course in substantially the same condition as it is
currently being operated; provided, however, the Golf Course Owner shall only be
so obligated for so long as the Parcel F Development exists pursuant to the
Plans.

 

3.3                               Golf Club Memberships.  The Code (as defined
below) provides for different types of memberships in the Club.  A “Golf
Membership” has greater privileges than the other types of memberships (e.g.,
clubhouse membership) in the Club.  Golf Course Owner hereby grants and assigns
to Parcel F Owner, for its benefit and the benefit of the parties who have
received a written assignment of a membership executed by Parcel F Owner, up to:
(i) 320 fully paid initiation fee Memberships of any type (including a Golf
Membership) (“Unrestricted Memberships”); and (ii) 80 fully paid initiation fee
Memberships of any type (other than a Golf Membership) (“Restricted
Memberships”) (individually, a “Membership” and, collectively, the
“Memberships”).  The Restricted Memberships may in no event be upgraded to a
Golf Membership without Golf Course Owner’s prior written approval in each
instance.  Each of the Memberships shall be associated with a separate
residential unit to be located within Parcel F (but no more than one (1)
Membership shall be associated with a particular residential unit to be located
within Parcel F) and the holder of the Membership shall have certain rights in
the Club solely pursuant to (a) the Code of Regulations of the Club (“Code”),
which Golf Course Owner may amend from time to time pursuant to the Code, and
(b) this Agreement.  In addition, each of the Memberships shall be freely
transferable to an assignee of Parcel F Owner who may own all or a portion of
Parcel F, and/or to the first bonafide third-party retail purchaser of a
residential unit within Parcel F (“Retail Purchaser”), pursuant to a written
assignment of such Membership executed by Parcel F Owner. All applicable
Membership dues, assessments and other charges that accrue after such date of
assignment to a Retail Purchaser shall be paid to the Club by such Retail
Purchaser.  Parcel F Owner shall not assign (partially or fully) a Membership to
a Retail Purchaser until such time that the purchase contract for the respective
residential unit within Parcel F has been fully performed and the transaction
has closed.  Each of the Memberships will not be subject to any dues,
assessments or other charges until such Membership is transferred to a Retail
Purchaser of a residential unit within Parcel F, but in no event shall any
initiation fee otherwise required pursuant to the Code (as the same may be
amended from time to time) be due and payable in connection with such
Memberships

 

9

--------------------------------------------------------------------------------


 

that are initially acquired by each Retail Purchaser, unless such Memberships
are not acquired within ten (10) years from the date of this Agreement (in which
case, such Memberships shall only be transferred to a Retail Purchaser
thereafter upon payment by such Retail Purchaser of the then currently
applicable initiation fee to the Club).  Each and every owner of a residential
unit within Parcel F is required to join the Club at least as a clubhouse member
pursuant to the Code (as the same may be amended from time-to-time) at the
closing of a residential unit and shall (1) pay in a timely manner the
applicable dues and other charges that accrue for such Membership on and after
such closing, and (2) maintain such clubhouse membership or another type of
Membership with greater privileges (including paying in a timely manner the
applicable dues and other charges that accrue with respect to that Membership)
for so long as such owner owns the residential unit within Parcel F.  The first
Retail Purchaser of a residential unit may upgrade its Membership to another
class of Membership with greater privileges pursuant to the Code by acquiring
such upgraded Membership from, and paying the additional initiation fee (i.e.,
the difference between the then current initiation fee for such upgraded
Membership and the initiation fee specified for the type of Membership acquired
by such Retail Purchaser at the time of its acquisition by such Retail
Purchaser) to, the Club; provided, however, that (x) only an Unrestricted
Membership may be upgraded to a Golf Membership, (y) there are not more than 320
Golf Memberships in total acquired by Retail Purchasers that have Unrestricted
Memberships, and (z) in the event that such Retail Purchaser upgrades its
Membership within two (2) years after such Retail Purchaser’s closing date on
its residential unit within Parcel F, then such Retail Purchaser may upgrade its
Membership to another class of Membership with greater privileges pursuant to
the Code by acquiring such upgraded Membership from Parcel F Owner pursuant to
and in accordance with terms established by Parcel F Owner, which terms shall
provide an economic incentive for such Retail Purchaser to upgrade their
Membership as soon as possible within such two (2) year period after such Retail
Purchaser’s closing date on its residential unit within Parcel F and shall
provide that Golf Course Owner shall receive at the time of such upgrade the
difference between the dues that would have been paid for such upgraded
membership less the dues actually paid.  Golf Course Owner shall have the right
to review and approve the foregoing terms established by Parcel F Owner, which
approval shall not be unreasonably withheld.  The Membership dues for such
upgraded Memberships that accrue with respect to that Membership after such
upgrade shall be paid in a timely manner by such member to the Club in
accordance with the Code (as the same may be amended from time to time). 
Subsequent Retail Purchaser’s of a residential unit (e.g., a purchaser who
acquires a residential unit from a person who acquired such unit from Parcel F
Owner) shall have the right to join the Club, pursuant to the terms of the Code
(as the same may be amended from time to time), including payment in a timely
manner of initiation fee and dues.  At no time may the number of Memberships
available to and/or held by the Parcel F Unit Owners and acquired from Parcel F
Owner exceed the number of residential units actually built or under
construction on Parcel F and no more than eighty percent (80%) of the total
Memberships shall be Unrestricted Memberships.

 

3.4                               Subordination of GTA Mortgage.  GTA (is, as of
the date of this Agreement, the mortgagee pursuant to the GTA Mortgage.  GTA
hereby subordinates its lien and rights under the GTA Mortgage to this Agreement
and GTA will not foreclose or cancel any rights or interests of Golf Course
Owner or Parcel F Owner or otherwise pursuant to this Agreement.

 

3.5                               Amendment of Purchase Agreement; Survival
Rights.  No amendment, modification or assignment of the Purchase Agreement
which adversely affects the Golf Course

 

10

--------------------------------------------------------------------------------


 

Parcel, GTA’s interest as mortgagee of the Golf Course Parcel, or GTA or any of
its affiliates’ interest in the sale of Parcel F shall be deemed to be effective
without the prior written consent of the Golf Course Owner.  Additionally, upon
the termination of the Purchase Agreement or Parcel F Purchaser’s interest in
the Purchase Agreement, Parcel F Purchaser shall have no further rights under
this Agreement.

 

3.6                               Master Parcel F Developer.  The Master Parcel
F Developer shall mean Golf Host, and in the event Golf Host conveys Parcel F to
Parcel F Purchaser or any other Person, the Master Parcel F Developer shall mean
the initial purchaser of Parcel F from Golf Host (the “Master Parcel F
Developer”).  The Master Parcel F Developer agrees that in the event the Master
F Parcel Developer conveys any portion or portions of Parcel F to one or more
builders or developers and the builder or developer fails to comply with any of
the obligations of the Parcel F Owner as described in this Agreement or in the
Declaration, the Master Parcel F Developer shall diligently attempt to enforce
the obligation against the breaching Parcel F Owner, which shall include filing
a lawsuit against the breaching Parcel F Owner for an injunction or for monetary
damages at Golf Course Owner’s discretion; provided, however, Golf Course Owner
agrees to select legal counsel and pay for such representation.  In that regard,
the Master Parcel F Developer agrees that in its sale documentation with such a
builder or developer, such sale documentation shall include the builder or
developer’s agreement to comply with all obligations of the Parcel F Owner as
described in this Agreement and the Declaration, and such sale documentation
shall include a “prevailing parties” provision which reward attorneys’ fees and
expenses to the prevailing party in any litigation.  Such attorneys’ fees and
expenses would be paid by the non-prevailing party to Golf Course Owner in the
event such fees and expenses were awarded to the Master Parcel F Developer.  In
the event that all residential units are constructed and sold in Parcel F to
residential Parcel F Unit Owners, then this Section 3.6 shall no longer be
effective.

 

ARTICLE IV
INSURANCE AND MAINTENANCE

 

4.1                               Insurance By Parcel F Owner.  Parcel F Owner,
at its sole cost and expense, shall obtain and maintain during the entire time
that this Agreement shall be in effect, a commercial general liability policy
(occurrence form) (general/public and products; completed operations, automobile
and excess umbrella) for personal injury, bodily injury and property damage
occurring to or on the Easements, the Temporary Construction Easement and/or
Parcel F (excluding residential units owned by Retail Purchasers) or as a result
of Parcel F Owner’s development of Parcel F (including any property damage
occurring to the Golf Course Parcel and any improvements thereon), with coverage
for premises and operations liability, contractual liability, completed
operations coverage, products liability and liability for claims brought against
Golf Course Owner (and GTA, or any affiliate thereof, as long as it is the
mortgagee pursuant to the GTA Mortgage (or any subsequent mortgage)), which
claims result and/or arise from the negligent acts or omissions of Parcel F
Owner or of the contractors, agents, servants, employees, licensees, guests and
invitees of Parcel F Owner, which shall name Golf Course Owner (and GTA, as long
as it is the mortgagee pursuant to the GTA Mortgage (or any subsequent
mortgage)) as an additional insured (collectively, the “Parcel F Owner
Insurance”).  The Parcel F Owner Insurance shall have limits of coverage of not
less than $2,000,000.00 per occurrence and $5,000,000.00 in the aggregate. 
Parcel F Owner shall not

 

11

--------------------------------------------------------------------------------


 

reduce or terminate the Parcel F Owner Insurance without the prior written
consent of Golf Course Owner and Golf Course Owner shall receive not less than
forty five (45) days prior written notice of any reduction or termination of the
Parcel F Owner Insurance by Parcel F Owner.  Any reduction or termination of the
Parcel F Owner Insurance made by Parcel F Owner without the consent of Golf
Course Owner shall be deemed a default under this Agreement.

 

4.2                               Maintenance and Repair.  Parcel F Owner, at
its sole cost and expense, shall promptly repair, maintain and complete all work
in connection with the Easements and the Temporary Construction Easement,
including, without limitation, performing all such work in accordance with all
applicable laws and regulations, and promptly pay any and all fees and penalties
for any violations with respect thereto, during the entire time that any one or
more of this Agreement, the Easements and the Temporary Construction Easement
granted under this Agreement shall be in effect without limitation on any of
Golf Course Owner’s rights or remedies under this Agreement or at law.  Golf
Course Owner shall have the right at any time and from time to time to post and
maintain upon the Golf Course Parcel and/or Parcel F such notices as may be
necessary to protect Golf Course Owner’s interest from mechanics’ liens,
materialmen’s liens or liens of a similar nature.

 

4.3                               Insurance By Parcel F Owner’s Contractors. 
Parcel F Owner shall require its general contractor to maintain the same
insurance that is required to be maintained by Parcel F Owner pursuant to
Section 4.1 above and to specify Golf Course Owner (and GTA as long as it is the
mortgagee pursuant to the GTA Mortgage (or any subsequent mortgage)) as an
additional insured.

 

ARTICLE V
DEVELOPMENT

 

5.1                               Zoning.  Parcel F and the Golf Course Parcel
are subject to, and development of Parcel F shall be governed by, the Revised
RPD Overall Development Plan, Plan 1050, prepared by King Engineering Associates
dated April 10, 2001 (together with any other applicable zoning regulations, the
“Zoning Regulations”).  Golf Course Owner reserves the right and authority to
amend the Zoning Regulations pertaining to the Golf Course Parcel as it may deem
to be prudent, but Golf Course Owner shall not amend the Zoning Regulations if
such amendment will have a material adverse effect on the use, development or
value of Parcel F or Parcel F Owner’s Development.  Golf Course Owner grants
Parcel F Owner the right and authority to amend the Zoning Regulations
pertaining to Parcel F as it may deem to be prudent, but Parcel F Owner shall
not amend the Zoning Regulations if such amendment will have a material adverse
effect on the use, development or value of the Golf Course Parcel and Club
Facilities, decrease the number of dwelling units, or modify the building height
requirements or current setback requirements permitted by the Zoning Regulations
on the Golf Course Parcel. Each of the parties hereto shall comply with the
requirements of the Zoning Regulations pertaining to its property.

 


5.2                               CONSTRUCTION.  EXCEPT AS PROVIDED BELOW, ALL
INGRESS AND EGRESS TO AND FROM PARCEL F OR THE PARCEL F ACCESS ROAD PARCEL IN
CONNECTION WITH PARCEL F OWNER’S CONSTRUCTION OF THE PARCEL F DEVELOPMENT SHALL
ONLY BE MADE BY PARCEL F OWNER VIA BEE POND ROAD FROM ALTERNATE U.S. HIGHWAY 19,
AND SHALL NOT BE MADE THROUGH THE GOLF COURSE PARCEL.  PARCEL F

 

12

--------------------------------------------------------------------------------


 


OWNER SHALL BE, AT ITS SOLE COST AND EXPENSE, SOLELY RESPONSIBLE FOR ANY AND ALL
IMPROVEMENTS (INCLUDING SECURING AND OBTAINING ALL APPLICABLE PERMITS) TO BEE
POND ROAD AS REQUIRED FOR SUCH USE, AND FOR ASSURING THAT ALL CONTRACTORS,
SUBCONTRACTORS AND MATERIAL SUPPLIERS, AND THEIR EMPLOYEES, SEEKING ACCESS TO
PARCEL F OR PARCEL F ACCESS ROAD PARCEL IN CONNECTION WITH THE PARCEL F
DEVELOPMENT COMPLY WITH THIS REQUIREMENT.  NOTWITHSTANDING THE FOREGOING, IF
PARCEL F OWNER IS PROHIBITED BY LAW OR BY APPLICABLE GOVERNMENTAL AUTHORITIES OR
IS UNABLE DUE TO ANY REASON OUTSIDE OF PARCEL F OWNER’S REASONABLE CONTROL FROM
UTILIZING BEE POND ROAD FOR CONSTRUCTION TRAFFIC, AND PARCEL F OWNER USES  AND
CONTINUES TO USE ITS BEST EFFORTS TO CHALLENGE THE PROHIBITION TO USE BEE POND
ROAD FOR CONSTRUCTION TRAFFIC, INCLUDING WITHOUT LIMITATION, THE FILING AND
DILIGENT PROSECUTION OF A LAWSUIT AT PARCEL F OWNER’S SOLE COST AND EXPENSE TO
CHALLENGE THE PROHIBITION, PARCEL F OWNER SHALL HAVE THE RIGHT (BUT ONLY DURING
SUCH PERIOD THAT PARCEL F OWNER’S USE IS PROHIBITED OR IS UNABLE TO UTILIZE BEE
POND ROAD) TO UTILIZE THE PORTION OF OLD POST ROAD THAT IS EAST OF THE
INTERSECTION OF OLD POST ROAD AND THE WEST BOUNDARY OF PARCEL F ACCESS ROAD
PARCEL OR AT GOLF COURSE OWNER’S ELECTION, MILL RIDGE ROAD AND THE PORTION OF
OLD POST ROAD BETWEEN PARCEL F AND MILL RIDGE ROAD FOR CONSTRUCTION TRAFFIC TO
AND FROM U.S. HIGHWAY 19 OR KLOSTERMAN ROAD AND PARCEL F, PROVIDED THAT DURING
THE PERIOD OF TIME THAT PARCEL F OWNER IS USING THE ALTERNATIVE INGRESS
DESCRIBED ABOVE, PARCEL F OWNER CONTINUES TO MAKE A GOOD FAITH AND DILIGENT
EFFORT TO CHALLENGE THE PROHIBITION TO USE BEE POND ROAD AT ITS SOLE COST AND
EXPENSE.  PARCEL F OWNER, AT ITS SOLE COST AND EXPENSE, SHALL (I) BE RESPONSIBLE
FOR ANY NECESSARY IMPROVEMENTS TO THE PORTION OF OLD POST ROAD OR MILL RIDGE
ROAD ADJACENT TO THE GUARD HOUSES SO THAT PARCEL F OWNER CAN SO UTILIZE OLD POST
ROAD OR MILL RIDGE ROAD FOR CONSTRUCTION TRAFFIC, (II) PROMPTLY REPAIR,
MAINTAIN, WASH DOWN, CLEAN AND PROVIDE SECURITY IN CONNECTION WITH ITS USE OF
OLD POST ROAD OR MILL RIDGE ROAD FOR CONSTRUCTION TRAFFIC, AND (III) LIMIT THE
HOURS THAT HEAVY INFRASTRUCTURE EQUIPMENT UTILIZES OLD POST OR OLD MILL RIDGE
ROADS SO AS TO MINIMIZE THE IMPACT TO THE GOLF COURSE PARCEL AND CLUB FACILITIES
TO THE FULLEST EXTENT PRACTICABLE, THE TIMES TO BE AGREED UPON BY GOLF COURSE
OWNER AND PARCEL F OWNER.  PARCEL F OWNER SHALL BE RESPONSIBLE, AT ITS SOLE COST
AND EXPENSE, FOR MAINTAINING RESTRICTED SECURITY CONTROLLED CONSTRUCTION ACCESS
TO PARCEL F FROM BEE POND ROAD.  DURING THE PERIOD OF ANY CONSTRUCTION OF OR AT
THE PARCEL F DEVELOPMENT, BUT NOT INCLUDING REPAIRS AND MAINTENANCE TO
INDIVIDUALLY OWNED RESIDENTIAL UNITS WITHIN PARCEL F AFTER THE COMPLETION OF THE
PARCEL F DEVELOPMENT BY OR ON BEHALF OF RETAIL PURCHASERS, PARCEL F OWNER SHALL,
AT ITS SOLE COST AND EXPENSE, RESTRICT VEHICULAR ACCESS OF ALL CONTRACTORS,
SUBCONTRACTORS, MATERIAL SUPPLIERS AND THEIR EMPLOYEES SO THAT THEY CAN NOT
DRIVE ONTO OLD POST ROAD FROM THE PARCEL F ACCESS ROAD, UNLESS EXPRESSLY
AUTHORIZED TO DO SO PURSUANT TO THE FOREGOING PROVISIONS; EXCEPT THAT UPON
REQUEST BY PARCEL F OWNER, GOLF COURSE OWNER SHALL ALLOW PARCEL F OWNER, FOR A
SHORT PERIOD OF TIME (LESS THAN ONE WEEK), WITH SUCH TIMEFRAME TO BE DETERMINED
BY GOLF COURSE OWNER IN ITS REASONABLE DISCRETION AND CONVENIENCE, THE RIGHT TO
MOVE ITS SITE WORK EQUIPMENT, CONTRACTORS, SUBCONTRACTORS, MATERIAL SUPPLIES AND
THEIR EMPLOYEES ON TO PARCEL F BY UTILIZING, AT GOLF COURSE OWNER’S ELECTION,
EITHER (I) THE PORTION OF OLD POST ROAD THAT IS EAST OF THE INTERSECTION OF OLD
POST ROAD AND THE WEST BOUNDARY OF PARCEL F ACCESS ROAD PARCEL, (II) MILL RIDGE
ROAD AND THE PORTION OF OLD POST ROAD BETWEEN PARCEL F AND MILL RIDGE ROAD FOR
ACCESS TO AND FROM U.S. HIGHWAY 19 OR KLOSTERMAN ROAD AND PARCEL F, OR (III) BEE
POND ROAD; AND BY FURTHER UTILIZING ACCESS ACROSS THE GOLF COURSE PARCEL TO
PARCEL F AT A LOCATION TO BE CHOSEN BY GOLF COURSE OWNER IN ITS SOLE
DISCRETION.  PARCEL F OWNER, AT ITS SOLE COST AND EXPENSE, SHALL, AND SHALL
REQUIRE ALL CONTRACTORS, SUBCONTRACTORS AND MATERIAL SUPPLIERS, AND THEIR
EMPLOYEES TO, COMPLY WITH CONSTRUCTION REGULATIONS IMPLEMENTED BY PARCEL F
OWNER,

 

13

--------------------------------------------------------------------------------


 


COPIES OF WHICH SHALL BE PROMPTLY DELIVERED TO GOLF COURSE OWNER BY PARCEL F
OWNER.  SUCH REGULATIONS SHALL INCLUDE (AND WHERE APPLICABLE, AT THE SOLE COST
AND EXPENSE OF PARCEL F OWNER): (A) A PROHIBITION OF CONSTRUCTION ON THE GOLF
COURSE PARCEL DURING THE ACTIVE GOLF SEASON (AS DEFINED BELOW); (B) DURING THE
ENTIRE YEAR, A PROHIBITION OF CONSTRUCTION FOR THE PARCEL F DEVELOPMENT ON
SUNDAYS, WHETHER SUCH CONSTRUCTION OCCURS ON THE GOLF COURSE PARCEL, ON PARCEL
F, OR ON THE PARCEL F ACCESS ROAD; (C) A PROHIBITION ON THE USE OF RADIOS AND
OTHER UNNECESSARY NOISE; (D) A REQUIREMENT TO WEAR SHIRTS AT ALL TIMES; (E) A
REQUIREMENT THAT PARKING BE ONLY IN DESIGNATED AREAS; (F) A REQUIREMENT THAT ALL
CONSTRUCTION SITES BE MAINTAINED IN A CLEAN AND NEAT MANNER; (G) A REQUIREMENT
THAT CONSTRUCTION START NO SOONER THAN 7:00 A.M. AND BE COMPLETED NO LATER THAN
6:00 P.M. (OR 7:00 P.M. DURING DAYLIGHT SAVINGS TIME); (H) A PROHIBITION AGAINST
ACCESS TO PARCEL F EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 5.2; (I) A
SPEED LIMIT OF 12 MPH FOR ALL VEHICULAR TRAFFIC; (J) A REQUIREMENT THAT, SUBJECT
TO THE USUAL AND CUSTOMARY NOISE AND OTHER UNAVOIDABLE IMPACTS DIRECTLY
ASSOCIATED WITH THE DEVELOPMENT OF THE PARCEL F DEVELOPMENT IN ACCORDANCE WITH
THE PLANS, PARCEL F OWNER SHALL NOT CAUSE OR ALLOW TO BE CAUSED AT ANYTIME ANY
UNNECESSARY AND/OR AVOIDABLE DISRUPTION TO THE CLUB FACILITIES TO THE FULLEST
EXTENT PRACTICABLE; (K) A REQUIREMENT THAT ALL WORK SHALL BE PERFORMED AT PARCEL
F OWNER’S SOLE COST AND EXPENSE IN ACCORDANCE WITH ALL APPLICABLE GOVERNMENTAL
PERMITS, APPROVALS, LAWS, REGULATIONS AND ORDINANCES (INCLUDING, WITHOUT
LIMITATION, ALL HEALTH AND SAFETY RULES AND PROCEDURES), PROVIDED PARCEL F OWNER
SHALL HAVE FIFTEEN (15) CALENDAR DAYS TO COMPLY WITH ANY NOTICE OF DEFICIENCY,
UNLESS A SHORTER TIME PERIOD TO COMPLY WITH SUCH NOTICE OF DEFICIENCY IS
REQUIRED, IN WHICH CASE PARCEL F OWNER SHALL COMPLY WITH SUCH SHORTER TIME
PERIOD; (L) A REQUIREMENT THAT PARCEL F OWNER CAUSE ALL CONSTRUCTION AND
IMPROVEMENT ACTIVITIES IN CONNECTION WITH PHASE 1 OF THE PARCEL F DEVELOPMENT
(AS DETERMINED BY PARCEL F OWNER) TO BE CONDUCTED AND COMPLETED AS SOON AS
REASONABLY PRACTICABLE, BUT IN NO EVENT LATER THAN 24 MONTHS WITHIN PARCEL F
OWNER’S RECEIPT OF THE REQUISITE PERMITS FOR SUCH CONSTRUCTION; (M) A
REQUIREMENT THAT ALL HAZARDOUS WASTE, CHEMICALS, PAINT AND THE LIKE AND ALL
GARBAGE AND DEBRIS SHALL BE TIMELY AND PROPERLY DISPOSED OF BY PARCEL F OWNER
AND ALL OF ITS EMPLOYEES, CONTRACTORS, SUBCONTRACTORS AND MATERIAL SUPPLIERS
(WITHOUT THE USE OF ANY GOLF COURSE PARCEL RECEPTACLES, GARBAGE CONTAINERS AND
THE LIKE) IN ACCORDANCE WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS; (N) A
PROHIBITION AGAINST THE USE OF GOLF COURSE PARCEL BATHROOMS; (O) A REQUIREMENT
THAT THERE WILL BE NO CONSTRUCTION ON THE GOLF COURSE PARCEL, PARCEL F, OR
PARCEL F ACCESS ROAD THAT CAUSES THE IRRIGATION SYSTEM TO BE UNAVAILABLE TO ANY
PORTION OF THE GOLF COURSE PARCEL FOR MORE THAN ONE TIME IN ANY SEVEN-DAY PERIOD
AND FOR MORE THAN 24 CONSECUTIVE HOURS AT A TIME, AND GOLF COURSE OWNER AGREES
TO REASONABLY COOPERATE WITH PARCEL F OWNER TO ALLOW PARCEL F OWNER ACCESS TO
RELEVANT PORTIONS OF THE GOLF COURSE PARCEL TO CONSTRUCT ABOVE GROUND TEMPORARY
WATER LINES (FOR EACH SET OF WATER LINES, FOR A PERIOD NOT TO EXCEED 10 DAYS) TO
ACCOMPLISH THE FOREGOING PROVIDED PARCEL F OWNER COMPLIES WITH APPLICABLE
GOVERNMENTAL LAWS AND REGULATIONS; AND (P) PARCEL F OWNER’S AGREEMENT THAT WORK
PERFORMED ON THE GOLF COURSE PARCEL SHALL BE SCHEDULED IN A MANNER SO THAT ALL
CONSTRUCTION SITES ON THE GOLF COURSE PARCEL ARE CLEANED AND RETURNED TO THEIR
ORIGINAL OR RETROFITTED CONDITION SO THAT THE ISLAND GOLF COURSE IS OPEN FOR
FULL PLAY AT THE START OF THE ACTIVE GOLF SEASON (AS DESCRIBED BELOW); PROVIDED,
HOWEVER, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
DURING (AND WITH RESPECT TO) THE “ACTIVE GOLF SEASON” (I.E., THE PERIOD
OCTOBER 1 THROUGH MAY 1) OF ANY YEAR, FOR ANY CONSTRUCTION ON LAND OTHER THAN
THE GOLF COURSE PARCEL, PARCEL F OWNER SHALL ALSO COMPLY WITH THE FOLLOWING: (1)
PARCEL F OWNER SHALL PROVIDE TO GOLF COURSE OWNER FOR ITS REVIEW AND COMMENT, ON
OR BEFORE AUGUST 31 OF EACH AND EVERY YEAR THAT

 

14

--------------------------------------------------------------------------------


 


THE SITE CONSTRUCTION OF THE PARCEL F DEVELOPMENT IS IN PROGRESS (BUT EXCLUDING
TIMES WHEN RESIDENTIAL  VERTICAL CONSTRUCTION IS THE ONLY CONSTRUCTION), A
DETAILED AND ACCURATE SUMMARY OF (I) PARCEL F OWNER’S PROPOSED SITE WORK PLANS
(INCLUDING THE RESPECTIVE PROJECT TIMELINE) (“PROPOSED SITE WORK PLANS”) WHICH
PROPOSED SITE WORK PLANS SHALL INCLUDE ANY AND ALL SITE WORK TO BE PERFORMED IN
PARCEL F DURING THE ACTIVE GOLF SEASON WHICH SITE WORK MAY REASONABLY BE
DETERMINED BY PARCEL F OWNER TO CAUSE ANY DISRUPTION OR OTHER IMPACTS ON THE
ISLAND COURSE, (II) PARCEL F OWNER’S PROPOSED MITIGATION PLAN (“PROPOSED
MITIGATION PLAN”) TO MINIMIZE AND MITIGATE ANY AND ALL DISRUPTION OR OTHER
IMPACTS ON THE ISLAND COURSE WHICH MAY BE CAUSED BY THE SITE WORK CONTAINED IN
THE PROPOSED SITE WORK PLANS, WHICH PROPOSED MITIGATION PLAN SHALL INCLUDE,
WITHOUT LIMITATION, DUST AND NOISE CONTROL MANAGEMENT AND THE TIMING AND
SCHEDULING OF WORK IN CRITICAL AREAS OF THE ISLAND COURSE, (2) PARCEL F OWNER
SHALL USE ITS GOOD FAITH EFFORTS TO PROPERLY REVISE THE PROPOSED SITE WORK PLANS
AND PROPOSED MITIGATION PLAN TO ACCOMMODATE GOLF COURSE OWNER’S COMMENTS; AND
(3) PARCEL F OWNER SHALL USE ITS GOOD FAITH EFFORTS TO COMPLETE THE PROPOSED
SITE WORK PLANS AND PROPOSED MITIGATION PLAN (EACH AS REVISED TO REFLECT ANY AND
ALL OF GOLF COURSE OWNER’S COMMENTS) IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


5.3                               IMPROVEMENTS.  PARCEL F OWNER SHALL BE SOLELY
RESPONSIBLE FOR ALL FEES, COSTS AND EXPENSES OF IMPROVEMENTS (INCLUDING, WITHOUT
LIMITATION, SECURING ALL PERMITS AND OTHER GOVERNMENTAL APPROVALS REQUIRED IN
CONNECTION WITH THE IMPROVEMENTS DESCRIBED IN THIS SECTION 5.3) ON (A) THE GOLF
COURSE PARCEL CONSTRUCTED BY GOLF COURSE OWNER PURSUANT TO THIS AGREEMENT IN
ACCORDANCE WITH EXHIBIT Q ATTACHED HERETO, AND (B) PARCEL F AND THE PARCEL F
ACCESS ROAD PARCEL NECESSARY TO CONSTRUCT THE PARCEL F DEVELOPMENT, INCLUDING,
WITHOUT LIMITATION, ITEMS WHICH ARE CONTAINED IN EXHIBIT Q AND THE ROADWAY TO BE
CONSTRUCTED UPON PARCEL F ACCESS ROAD PARCEL IN (1) SUBSTANTIAL ACCORDANCE WITH
AND AS DESCRIBED IN THE CONSTRUCTION PLANS FOR THE PARCEL F ACCESS ROAD PREPARED
BY KING ENGINEERING ASSOCIATES DATED JULY 23, 2001, SP# 1050.071, JOB NUMBER
1218-006-000, A TRUE, CORRECT AND COMPLETE COPY OF WHICH PARCEL F OWNER AGREES
IT HAS PROVIDED TO GOLF COURSE OWNER AND GTA, AND (2) ACCORDANCE WITH ALL
APPLICABLE GOVERNMENTAL PERMITS, APPROVALS, LAWS AND ORDINANCES, AND ALL
DRAINAGE AND WETLAND MITIGATION REQUIRED IN CONNECTION THEREWITH.  AT ANYTIME
AFTER PARCEL F OWNER’S COMPLETION OF PARCEL F ACCESS ROAD AND ALL INFRASTRUCTURE
IMPROVEMENTS IN CONNECTION THEREWITH, UPON RECEIVING GOLF COURSE OWNER’S WRITTEN
REQUEST PARCEL F OWNER SHALL PROMPTLY EXECUTE AND DELIVER A LIEN FREE BILL OF
SALE TO GOLF COURSE OWNER, AT PARCEL F OWNER’S SOLE COST AND EXPENSE, FOR ALL
SUCH IMPROVEMENTS AND ALL SUCH IMPROVEMENTS SHALL BELONG TO AND BE THE SOLE AND
EXCLUSIVE PROPERTY OF GOLF COURSE OWNER WITH NO RIGHTS VESTED IN ANY OTHER
PERSON, INCLUDING, WITHOUT LIMITATION, PARCEL F OWNER; PROVIDED, HOWEVER, THAT
PARCEL F OWNER SHALL HAVE THE RIGHT TO USE SUCH IMPROVEMENTS TO THE EXTENT OF
THE EASEMENTS GRANTED TO PARCEL F OWNER BY GOLF COURSE OWNER UNDER THIS
AGREEMENT OR OTHER RIGHTS OF PARCEL F OWNER.  PARCEL F OWNER, AT ITS SOLE COST
AND EXPENSE, AGREES THAT ANY AND ALL NECESSARY MAINTENANCE, REPAIR AND ALL OTHER
ACTIVITIES NECESSARY TO SATISFY AND COMPLY WITH ANY GOVERNMENTAL REQUIREMENTS
WITH RESPECT TO PARCEL F ACCESS ROAD SHALL BE THE SOLE RESPONSIBILITY OF PARCEL
F OWNER AND SHALL BE PERFORMED BY PARCEL F OWNER IN A PROFESSIONAL, HIGH-QUALITY
MANNER AND PROMPTLY AND DILIGENTLY COMPLETED ONCE COMMENCED BY PARCEL F OWNER. 
IF THE PLANS ARE MODIFIED IN ANY WAY AND THE GOLF COURSE OWNER REASONABLY
DETERMINES THAT THE GOLF COURSE PARCEL IS ADVERSELY IMPACTED BY SUCH
MODIFICATION, IN ADDITION TO THOSE IMPROVEMENTS DESCRIBED IN EXHIBIT Q, THEN
PARCEL F OWNER SHALL EITHER PAY FOR OR PROMPTLY REIMBURSE GOLF COURSE OWNER FOR
THE COST OF SUCH ADDITIONAL IMPROVEMENTS THAT ARE

 

15

--------------------------------------------------------------------------------


 


NECESSARY, IN GOLF COURSE OWNER’S REASONABLE OPINION, BECAUSE OF SUCH CHANGES. 
PARCEL F OWNER AGREES THAT THE SCHEDULING OF PARCEL F DEVELOPMENT CONSTRUCTION
THAT IMPACTS THE GOLF COURSE PARCEL IMPROVEMENTS SHALL BE REASONABLY COORDINATED
WITH THE CONSTRUCTION OF IMPROVEMENTS TO THE GOLF COURSE PARCEL MADE IN
ACCORDANCE WITH EXHIBIT Q IN ORDER TO TAKE INTO ACCOUNT OPTIMUM TIME FRAMES FOR
SODDING, RESEEDING AND OVERSEEDING OF TURF AND OTHER AGRONOMIC ISSUES.  GOLF
COURSE OWNER MAY ELECT, BY NOTIFYING PARCEL F OWNER WITHIN ONE HUNDRED EIGHTY
(180) DAYS AFTER THE EFFECTIVE DATE OF THIS AGREEMENT, TO SHIFT THE LOCATION OF
THE PARCEL F ACCESS ROAD APPROXIMATELY 15 TO 25 FEET FURTHER AWAY FROM HOLE 18
OF THE ISLAND GOLF COURSE.  IN THE EVENT GOLF COURSE OWNER MAKES SUCH ELECTION,
PARCEL F OWNER SHALL BE REQUIRED TO (A) OBTAIN, AT PARCEL F OWNER’S COST, ALL
GOVERNMENTAL PERMITS AND APPROVALS NECESSARY IN ORDER TO CONSTRUCT THE PARCEL F
ACCESS ROAD IN SUCH NEW LOCATION, AND (B) PAY FOR THE ADDITIONAL COST OF
CONSTRUCTION, IF ANY, OF THE PARCEL F ACCESS ROAD DUE TO SUCH NEW LOCATION ABOVE
AND BEYOND THE COST OF CONSTRUCTION IN THE PRIOR LOCATION.  GOLF COURSE OWNER
AND PARCEL F OWNER AGREE TO COOPERATE IN UNDERTAKING SUCH PERMITTING IMMEDIATELY
AFTER GOLF COURSE OWNER EXERCISES SUCH ELECTION AND GOLF COURSE OWNER AND PARCEL
F OWNER AGREE TO PROCEED WITH ALL REASONABLE DUE DILIGENCE TO OBTAIN ALL PERMITS
AND APPROVALS.  IF SUCH PERMITTING IS APPROVED, PARCEL F OWNER AND GOLF COURSE
OWNER AGREE TO ADJUST THE LOCATION OF THE PARCEL F ACCESS ROAD PARCEL AND
CORRESPONDING EASEMENT TO ACCOMMODATE THE FINAL APPROVED LOCATION OF THE ROAD.


 


5.4                               UTILITIES.  PARCEL F OWNER SHALL SECURE ITS
POTABLE WATER SOURCE AND SANITARY SEWER SERVICE, AT ITS SOLE COST AND EXPENSE,
DIRECTLY FROM PINELLAS COUNTY.  PARCEL F OWNER SHALL NOT BE PERMITTED TO CONNECT
ANY IMPROVEMENTS NOW OR HEREAFTER CONSTRUCTED ON PARCEL F OR ON PARCEL F ACCESS
ROAD PARCEL TO GOLF COURSE OWNER’S POTABLE WATER OR SANITARY SEWER LINES OR
FACILITIES.


 


5.5                               DEVELOPMENT OF PARCEL F.  PARCEL F OWNER HAS
PREPARED AND SUBMITTED TO GOLF COURSE OWNER AND GTA, AND GOLF COURSE OWNER AND
GTA HAVE APPROVED, A PRELIMINARY SITE PLAN, CONCEPTUAL ELEVATIONS, ARCHITECTURAL
RENDERINGS, SKETCHES AND PRELIMINARY FLOOR PLANS FOR SOME BUT NOT ALL OF THE
DWELLING UNITS, WHICH ARE ALL MORE PARTICULARLY DESCRIBED ON EXHIBIT M ATTACHED
HERETO (TOGETHER WITH ANY OTHER PLANS SUBSEQUENTLY APPROVED BY GOLF COURSE OWNER
IN ACCORDANCE WITH THIS SECTION 5.5, THE “PLANS”).  THE PLANS SHALL COMPLY WITH
ALL APPLICABLE LAWS, RULES AND REGULATIONS, INCLUDING, WITHOUT LIMITATION, ALL
ZONING REGULATIONS.  THE PLANS ARE PRELIMINARY AND CONCEPTUAL IN NATURE AND WILL
BE REFINED AND MODIFIED.  SUCH REFINED AND MODIFIED PLANS SHALL BE SUBMITTED TO
GOLF COURSE OWNER FOR REVIEW AND APPROVAL, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED (“PLAN APPROVAL”).  IF NO OBJECTION IS RECEIVED
BY PARCEL F OWNER WITHIN FIFTEEN (15) DAYS AFTER DELIVERY OF A COMPLETE SET OF
THE MODIFIED PLANS TO GOLF COURSE OWNER, SUCH MODIFIED PLANS WILL BE DEEMED
APPROVED BY GOLF COURSE OWNER.  ANY MODIFIED PLANS SHALL BE APPROVED BY GOLF
COURSE OWNER SO LONG AS THE MODIFIED PLANS DO NOT HAVE A MATERIALLY ADVERSE
GREATER IMPACT ON THE ISLAND GOLF COURSE THAN THE PRIOR PLANS.  IN ALL CASES,
THE PLANS MAY NOT BE MODIFIED WITHOUT GOLF COURSE OWNER’S CONSENT IF SUCH
MODIFICATIONS INCLUDE AN INCREASE IN PROJECT DENSITY, REDUCTION OF ANY SETBACKS,
OR INCREASE OF ANY BUILDING HEIGHT.  IN THE EVENT THAT GOLF COURSE OWNER DOES
NOT PROVIDE TO PARCEL F OWNER THE PLAN APPROVAL, GOLF COURSE OWNER SHALL PROVIDE
PARCEL F OWNER WITH A WRITTEN NOTICE OF ITS SPECIFIC REASONS FOR WITHHOLDING THE
PLAN APPROVAL.  AFTER PARCEL F OWNER’S RECEIPT OF SUCH WRITTEN NOTICE OF GOLF
COURSE OWNER’S SPECIFIC REASONS FOR WITHHOLDING THE PLAN APPROVAL, PARCEL F
OWNER MAY EITHER (1) RESUBMIT TO GOLF COURSE OWNER FOR ITS REVIEW AND PLAN
APPROVAL A REVISED COPY OF THE PROPOSED MODIFIED OR NEW PLANS, OR (2)

 

16

--------------------------------------------------------------------------------


 


INITIATE ARBITRATION PROCEEDINGS BY PROVIDING GOLF COURSE OWNER AND WITH WRITTEN
NOTICE OF PARCEL F OWNER’S INTENTION TO INITIATE ARBITRATION TO RESOLVE ITS
OBJECTION TO GOLF COURSE OWNER’S DECISION TO WITHHOLD THE PLAN APPROVAL, WHICH
ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH SECTION 6.11 OF THIS
AGREEMENT.  NOTWITHSTANDING THE FOREGOING, MODIFICATIONS TO THE PLAN PROPOSED BY
PARCEL F OWNER, OR ANY CHANGE REQUIRED BY A GOVERNMENTAL AGENCY, MAY BE MADE
WITH PRIOR WRITTEN NOTICE (INCLUDING COPIES OF ALL OF THE GOVERNMENTAL AGENCY
DOCUMENTATION RELATED THERETO) TO GOLF COURSE OWNER BUT WITHOUT THE WRITTEN
APPROVAL OF GOLF COURSE OWNER.  IN THE EVENT THAT GOLF COURSE OWNER BELIEVES
THAT SOME OR ALL OF SUCH MODIFICATIONS TO THE PLANS CAUSE A MATERIALLY GREATER
ADVERSE IMPACT TO THE ISLAND GOLF COURSE AND GOLF COURSE OWNER PROVIDES PARCEL F
OWNER WITH WRITTEN NOTICE OF GOLF COURSE OWNER’S OBJECTION TO THE SAME TOGETHER
WITH A WRITTEN SUMMARY OF SUCH OBJECTIONS, THEN PARCEL F OWNER SHALL ELECT
EITHER OPTION (1) OR (2) ABOVE.  GOLF COURSE OWNER SHALL HAVE TWENTY (20) DAYS
AFTER RECEIPT OF ANY REVISED OR NEW PLANS TO DELIVER NOTICE OF ITS OBJECTION OF
THE SAME TO PARCEL F OWNER TOGETHER WITH THE SPECIFICS REASONS FOR SUCH
OBJECTIONS OR SUCH PROPOSED MODIFIED OR NEW PLANS SHALL BE DEEMED APPROVED. 
PARCEL F OWNER AGREES TO DEVELOP PARCEL F AND CONSTRUCT IMPROVEMENTS ON PARCEL F
GENERALLY CONSISTENT WITH THE QUALITY OF CONSTRUCTION AND APPEARANCE OF THE
IMPROVEMENTS AT THE HARBOUR BAY TOWN HOMES.


 


5.6                               COMMON EXPENSES.  GOLF COURSE OWNER WILL INCUR
CERTAIN EXPENSES IN CONNECTION WITH LANDSCAPING (INCLUDING IRRIGATION),
LIGHTING, MAINTENANCE AND REPAIR OF OLD POST ROAD AND MILL RIDGE ROAD (WHICH
ROADS ARE HEREINAFTER REFERRED TO TOGETHER AS THE “ROADS”), AND PROVIDING
PRIVATE SECURITY SERVICES FOR THE GOLF COURSE PARCEL AND POSSIBLY PORTIONS OF
PARCEL F, INCLUDING GUARD GATES, AND WHICH EXPENSES ARE REASONABLY INCURRED BY
GOLF COURSE OWNER.  GOLF COURSE OWNER SHALL USE REASONABLE EFFORTS TO MAINTAIN
THE ROADS AND OTHER ITEMS FOR WHICH PARCEL F OWNER IS PAYING SHARED EXPENSES IN
GENERALLY THE SAME CONDITION AS THE ROADS AND SUCH OTHER ITEMS HAVE HISTORICALLY
BEEN MAINTAINED.  THE OWNERS’ ASSOCIATION SHALL BE OBLIGATED TO CONTRIBUTE ON A
CALENDAR QUARTERLY BASIS TO THE EXPENSES (THE “SHARED EXPENSES”) AS SET FORTH
BELOW FOR: (A) LANDSCAPING (INCLUDING IRRIGATION) AND LIGHTING OF THE ROADS AND
THE COMMON AREAS ADJACENT TO THE ROADS; AND (B) MAINTENANCE AND REPAIR OF THE
ROADS.  ANY EXPENSES WHICH DIRECTLY AND SOLELY BENEFIT PARCEL F, SUCH AS
EXPENSES FOR PRIVATE SECURITY GUARDS, SHALL BE BORNE SOLELY BY THE PARCEL F
OWNER.  THE PORTION OF THE SHARED EXPENSES TO BE BORNE BY THE OWNERS’
ASSOCIATION SHALL BE EQUAL TO TWO-THIRDS (2/3) OF THE SHARED EXPENSES MULTIPLIED
BY A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF RESIDENTIAL UNITS LOCATED
ON PARCEL F THAT HAVE RECEIVED CERTIFICATES OF OCCUPANCY AS OF THE BEGINNING OF
THE CALENDAR QUARTER DURING WHICH THE SHARED EXPENSES IN QUESTION WERE INCURRED,
AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF RESIDENTIAL UNITS LOCATED
WITHIN INNISBROOK THAT HAVE RECEIVED CERTIFICATES OF OCCUPANCY AS OF THE
BEGINNING OF THE CALENDAR QUARTER DURING WHICH THE SHARED EXPENSES IN QUESTION
WERE INCURRED.  FOR EXAMPLE, IF (I) THE SHARED EXPENSES FOR A PARTICULAR PERIOD
OF TIME WAS $500,000.00, AND (II) THE NUMBER OF RESIDENTIAL UNITS THAT HAVE
RECEIVED CERTIFICATES OF OCCUPANCY FROM THE BEGINNING OF SUCH PERIOD AND LOCATED
ON PARCEL F WAS 271 UNITS, AND (III) THE TOTAL NUMBER OF RESIDENTIAL UNITS
LOCATED WITHIN INNISBROOK THAT HAVE RECEIVED CERTIFICATES OF OCCUPANCY AS OF THE
BEGINNING OF SUCH PERIOD WAS 1,209 UNITS, THEN THE PORTION OF THE SHARED
EXPENSES TO BE BORNE BY THE OWNERS’ ASSOCIATION WOULD BE $74,717.36, OR $275.71
PER UNIT (2/3 X $500,000.00 X 271/1,209 = $74,717.36; $74,717.36 DIVIDED BY 271
UNITS = $275.71 PER UNIT).  THE PORTION OF THE SHARED EXPENSES TO BE BORNE BY
THE OWNERS’ ASSOCIATION UNDER THIS SECTION 5.6 SHALL BE BILLED TO, AND PAID BY,
THE OWNERS’ ASSOCIATION TO GOLF COURSE OWNER WITHIN THIRTY (30) DAYS AFTER THE
ACCRUAL OF THE SAME ON A QUARTERLY BASIS.

 

17

--------------------------------------------------------------------------------


 


5.7                               DECLARATION OF RESTRICTIONS.  PARCEL F OWNER
SHALL PREPARE A DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS GOVERNING
THE PARCEL F DEVELOPMENT (AS AMENDED, THE “PARCEL F OWNER DECLARATION”.  THE
PARCEL F OWNER DECLARATION SHALL BE SUBJECT TO GOLF COURSE OWNER’S PRIOR WRITTEN
APPROVAL, IN ORDER THAT GOLF COURSE OWNER MAY ENSURE THAT THE PARCEL F OWNER
DECLARATION COMPLIES WITH THIS AGREEMENT.  NO MODIFICATION TO THE PARCEL F OWNER
DECLARATION WHICH ADVERSELY AFFECTS THE GOLF COURSE PARCEL SHALL BE DEEMED TO BE
EFFECTIVE WITHOUT THE PRIOR WRITTEN CONSENT OF THE GOLF COURSE OWNER.  THE
PARCEL F OWNER DECLARATION SHALL BE CONSISTENT WITH THE RESTRICTIONS IN EXHIBIT
N ATTACHED HERETO.  THE PARCEL F OWNER DECLARATION SHALL BE RECORDED IN THE
PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA PRIOR TO THE CONVEYANCE OF THE FIRST
RESIDENTIAL UNIT WITHIN PARCEL F TO A RETAIL PURCHASER.  THE PARCEL F OWNER
DECLARATION SHALL PROVIDE THAT IN THE EVENT OF A BREACH BY PARCEL F OWNER OR ANY
OTHER OBLIGOR INCLUDING, WITHOUT LIMITATION, THE OWNERS’ ASSOCIATION UNDER THIS
AGREEMENT OR THE PARCEL F OWNER DECLARATION AND SUCH BREACH HAS NOT BEEN CURED
WITHIN THIRTY (30) DAYS AFTER RECEIPT OF A WRITTEN DEMAND FROM GOLF COURSE
OWNER, GOLF COURSE OWNER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION AND NOT AS
AN EXCLUSIVE REMEDY, TO INITIATE ARBITRATION PROCEEDINGS BY PROVIDING THE
BREACHING PARTY WITH WRITTEN NOTICE OF GOLF COURSE OWNER’S INTENTION TO INITIATE
ARBITRATION PROCEEDINGS TO ENFORCE GOLF COURSE OWNER’S RIGHTS UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO REQUIRE (1) THE BREACHING
PARTY TO PAY ANY AMOUNTS OWED TO AND DAMAGES INCURRED BY GOLF COURSE OWNER IN
CONNECTION WITH SUCH BREACH, AND (2) THE OWNERS’ ASSOCIATION TO ISSUE A SPECIAL
ASSESSMENT TO PROVIDE FUNDS TO SATISFY A JUDGMENT OR ARBITRATION AWARD IN FAVOR
OF GOLF COURSE OWNER, WHICH ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH
SECTION 6.11 OF THIS AGREEMENT.  TO THE EXTENT ANY TERMS OR PROVISIONS OF THE
PARCEL F OWNER DECLARATION CONFLICT WITH THE TERMS AND PROVISIONS OF THIS
AGREEMENT, THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL CONTROL. 
NOTWITHSTANDING THE FOREGOING, GOLF COURSE OWNER IS A THIRD PARTY BENEFICIARY OF
THE PROVISIONS OF THE PARCEL F OWNER DECLARATION SPECIFIED ON EXHIBIT N AND HAS
INDEPENDENT STANDING, WITHOUT THE NECESSITY OF INITIATING ARBITRATION
PROCEEDINGS TO ENFORCE SUCH PROVISIONS OF THE PARCEL F OWNER DECLARATION
INCLUDING THE RIGHT TO SEEK AN INJUNCTION AND/OR MONEY DAMAGES AGAINST ANY
PARTIES VIOLATING ONE OR MORE PROVISIONS CONTAINED IN THE PARCEL F OWNER
DECLARATION IF IN THE REASONABLE OPINION OF THE GOLF COURSE OWNER, SUCH A
VIOLATION IS ADVERSELY AFFECTING THE GOLF COURSE PARCEL.  IN THAT REGARD, THE
PARCEL F OWNER DECLARATION WILL INCLUDE A “PREVAILING PARTY” PROVISION WHICH
OBLIGATES A NON-PREVAILING PARTY TO PAY THE LEGAL FEES AND EXPENSES OF THE
PREVAILING PARTY IN THE EVENT THE PREVAILING PARTY IS SUCCESSFUL IN OBTAINING AN
INJUNCTION OR RECOVERS MONEY DAMAGES AGAINST THE NON-PREVAILING PARTY.


 


5.8                               SALES OFFICE; MARKETING; CODE.  PARCEL F OWNER
ANTICIPATES CREATING A SALES OFFICE WITHIN THE REAL PROPERTY MORE PARTICULARLY
DESCRIBED IN EXHIBIT O (“PARCEL J-4”) BY VIRTUE OF A LEASEHOLD INTEREST PROVIDED
FOR IN THE PURCHASE AGREEMENT, WHICH SALES OFFICE WILL BE ADJACENT TO THE FRONT
SECURED ENTRANCE GATE TO THE GOLF COURSE PARCEL AND INNISBROOK.  BEFORE ANY
CONTEMPLATED USE OF PARCEL J-4, PARCEL F OWNER WILL COMPLY WITH GOLF COURSE
OWNER’S REASONABLE REQUIREMENTS WITH RESPECT TO (A) INGRESS AND EGRESS TO AND
FROM PARCEL J-4, INCLUDING, WITHOUT LIMITATION, SECURITY MATTERS, AND (B) PLAN
AND LANDSCAPING MATTERS AFFECTING PARCEL J-4.  BEFORE PARCEL F OWNER BEGINS ANY
SALES OR MARKETING ACTIVITIES OF RESIDENTIAL UNITS WITHIN PARCEL F, PARCEL F
OWNER SHALL EXECUTE A MUTUALLY ACCEPTABLE SALES AND MARKETING AGREEMENT WITH
GOLF COURSE OWNER AND/OR GOLF COURSE OWNER’S SEPARATE RESIDENTIAL SALES AND
MARKETING ENTITY.  GOLF COURSE OWNER AND PARCEL F OWNER SHALL REASONABLY
COOPERATE SO THAT TELEPHONE CALLS RECEIVED BY ONE OF SUCH PARTIES INTENDED FOR
THE OTHER PARTY CAN BE DIRECTLY

 

18

--------------------------------------------------------------------------------


 


TRANSFERRED TO THE OTHER PARTY’S SALES OFFICE.  GOLF COURSE OWNER AND PARCEL F
OWNER SHALL PROVIDE A LINK TO THE OTHER PARTY’S WEBSITE SO LONG AS SUCH PARTY
MAINTAINS A WEB SITE.  ON OR PRIOR TO PARCEL F OWNER’S COMMENCEMENT OF
CONSTRUCTION OF THE PARCEL F DEVELOPMENT, GOLF COURSE OWNER SHALL INITIATE AND
USE REASONABLE DILIGENCE TO COMPLETE THE PROCESS OF AMENDING THE CODE TO PROVIDE
THAT (A) ALL RESIDENTIAL UNITS, WHETHER IN THE CONDOMINIUM FORM OF OWNERSHIP OR
NOT, QUALIFY FOR FULL GOLF MEMBERSHIPS IN THE CLUB AND (B) TO MODIFY ARTICLE II,
SECTION 4 OF THE CODE TO BE CONSISTENT WITH THE TRANSFERABILITY OF THE CLUB
MEMBERSHIPS PURSUANT TO SECTION 3.3 HEREOF.


 


5.9                               SHARED STORMWATER MANAGEMENT SYSTEM.  GOLF
COURSE OWNER AND PARCEL F OWNER AGREE TO REASONABLY COOPERATE WITH ONE ANOTHER
REGARDING A SHARED STORMWATER MANAGEMENT SYSTEM (THE “SYSTEM”).  THE SYSTEM WILL
ACCOMMODATE A CERTAIN AMOUNT OF DRAINAGE FROM PARCEL F AND THE GOLF COURSE
PARCEL ADJACENT TO PARCEL F AND THE SYSTEM WILL BE LOCATED WITHIN PARCEL F AND
ALSO WITHIN A PORTION OF THE GOLF COURSE PARCEL LOCATED ADJACENT TO PARCEL F, AS
MORE PARTICULARLY SET FORTH ON EXHIBIT P ATTACHED HERETO (“STORMWATER MANAGEMENT
PARCEL”); PROVIDED, HOWEVER, THE DESIGN AND LOCATION OF THE STORMWATER
MANAGEMENT PARCEL HAS NOT BEEN FINALIZED AND EXHIBIT P ATTACHED HERETO MAY BE
MODIFIED BY GOLF COURSE OWNER AND PARCEL F OWNER.  GOLF COURSE OWNER AND PARCEL
F OWNER AGREE TO REASONABLY COOPERATE WITH ONE ANOTHER TO FINALIZE THE DESIGN
AND LOCATION OF THE STORMWATER MANAGEMENT PARCEL AND EXHIBIT P; PROVIDED,
HOWEVER, THAT SUCH FINALIZED STORMWATER MANAGEMENT PARCEL AND EXHIBIT P SHALL
NOT CAUSE ANY GREATER MATERIAL ADVERSE IMPACT ON THE GOLF COURSE PARCEL THAN
PRIOR TO SUCH MODIFICATION.  GOLF COURSE OWNER AND PARCEL F OWNER HEREBY GRANT
EACH OTHER, A NON-EXCLUSIVE EASEMENT OVER AND ACROSS THE STORMWATER MANAGEMENT
PARCEL AND OTHER PARTS OF THE GOLF COURSE PARCEL AND PARCEL F AS NECESSARY FOR
IMPLEMENTING THE PERMITTED DESIGN, FOR THE SOLE AND EXCLUSIVE PURPOSES OF
CONSTRUCTION, MAINTENANCE, REPAIR AND USE OF THE SYSTEM.  THE STORMWATER
MANAGEMENT EASEMENT DESCRIBED IN THIS SECTION 5.9 SHALL BE INCLUDED IN THE
DEFINITION OF “EASEMENTS,” AND THE STORMWATER MANAGEMENT PARCEL SHALL BE
INCLUDED IN THE DEFINITION OF “EASEMENT PARCELS,” AS USED THROUGHOUT THIS
AGREEMENT.  THE COST OF THE DESIGN AND CONSTRUCTION OF THE SYSTEM, PROFESSIONAL
FEES, GOVERNMENTAL PERMIT FEES AND ALL OTHER COSTS RELATED THERETO, SHALL BE THE
SOLE COST AND EXPENSE OF PARCEL F OWNER; PROVIDED, HOWEVER, THAT ANY COST OR
EXPENSE THAT IS PRE-APPROVED BY PARCEL F OWNER AND INCURRED BY GOLF COURSE OWNER
WITH RESPECT TO THE FOREGOING SHALL BE PROMPTLY REIMBURSED BY PARCEL F OWNER. 
THE COST OF MAINTAINING THE SYSTEM AFTER THE APPROVAL AND CONSTRUCTION OF THE
SAME SHALL BE THE SOLE RESPONSIBILITY OF PARCEL F OWNER.


 


5.10                        PARCEL F ACCESS ROAD; DISCLAIMER.  GOLF COURSE OWNER
SHALL REASONABLY COOPERATE WITH PARCEL F OWNER SO THAT PARCEL F OWNER, AT ITS
SOLE COST AND EXPENSE, MAY (I) RECOMMEND FOR GOLF COURSE OWNER’S CONSIDERATION A
NAME FOR PARCEL F ACCESS ROAD (PROVIDED GOLF COURSE OWNER SHALL HAVE NO
OBLIGATION HEREUNDER TO FOLLOW SUCH RECOMMENDATION WHATSOEVER), AND (II) INSTALL
AND MAINTAIN LANDSCAPING AND OTHER ENTRY IMPROVEMENTS (INCLUDING ONE (1) PROJECT
IDENTIFICATION SIGN, AS DESCRIBED IN SECTION 2.7 OF THIS AGREEMENT) ADJACENT TO
THE PORTION OF THE PARCEL F ACCESS ROAD ADJACENT TO THE TENNIS COURTS.  THE
PARCEL F OWNER DECLARATION, PARCEL F OWNER’S FORM PURCHASE AND SALE AGREEMENT,
AND PARCEL F OWNER’S FORM DEED FOR THE SALE OF RESIDENTIAL UNITS SHALL INCLUDE A
CONSPICUOUS DISCLAIMER AND RELEASE OF THE PARCEL F OWNER AND GOLF COURSE OWNER
BY ALL PARCEL F UNIT OWNERS (AND THEIR INVITEES AND GUESTS) IN THE EVENT THAT
THEY OR THEIR PROPERTY IS STRUCK BY A GOLF BALL.  THE PROVISION CONTAINED IN THE
PURCHASE AND SALE AGREEMENT SHALL SURVIVE THE CLOSING.  THE PROVISION IN THE
DEED SHALL REQUIRE THE PURCHASER’S WRITTEN ACKNOWLEDGMENT OF THE DISCLAIMER AND
RELEASE.

 

19

--------------------------------------------------------------------------------


 


5.11                        IMPROVEMENTS, LANDSCAPING AND STRUCTURES.  GOLF
COURSE OWNER SHALL HAVE THE RIGHT, TO INSTALL, CONSTRUCT, MODIFY AND MAINTAIN
ANY AND ALL IMPROVEMENTS, LANDSCAPING AND STRUCTURES FOR, OR CONTAINED IN, THE
GOLF COURSE PARCEL. SUCH IMPROVEMENTS, LANDSCAPING OR STRUCTURES SHALL NOT BE
INSTALLED, CONSTRUCTED OR MODIFIED WITH THE PURPOSE AND INTENTION OF MATERIALLY
BLOCKING A PARCEL F UNIT OWNER’S VIEW FROM HIS OR HER RESIDENTIAL UNIT LOCATED
IN PARCEL F OF THE GOLF COURSE PARCEL, HOWEVER, SUCH IMPROVEMENTS, LANDSCAPING
OR STRUCTURES MAY BE INSTALLED, CONSTRUCTED MODIFIED AND MAINTAINED FOR THE
PURPOSE OF IMPROVING THE GOLF COURSE BY GOLF COURSE OWNER.


 

5.12                        Maintenance Easement.  Parcel F Owner hereby
declares and grants a non-exclusive easement (“Maintenance Easement”)
appurtenant to the Golf Course Parcel for the lawful use by Golf Course Owner
and the employees, licensees and invitees of Golf Course Owner over and across
such portions of Parcel F that are not improved with vertical improvements (a)
in order to provide access to the System and the drainage pipes and other
drainage facilities that operate as part of the System (collectively, the
“Drainage Facilities”), and those portions of Parcel F adjacent to the Drainage
Facilities, for the purpose of  maintenance and repair of the Drainage
Facilities in the event Parcel F Owner does not maintain the Drainage Facilities
as required pursuant to this Agreement, and (b) designated by Parcel F Owner and
that provide reasonable access for the Golf Course Parcel maintenance equipment
to traverse between holes 9 and 10 and holes 10 and 14 of the Island Course. 
The Maintenance Easement (i) shall continue in effect, in perpetuity, unless and
until such Maintenance Easement is amended in accordance with Section 6.2 of
this Agreement, (ii) shall be an easement appurtenant to the Golf Course Parcel,
and (iii) is being granted on a non-exclusive basis.  Parcel F Owner reserves
all of its rights to use the Maintenance Easement, including, without
limitation, the right to construct, maintain and use improvements over, across
and under the Maintenance Easement.  Notwithstanding the foregoing, such use of
the Maintenance Easement shall not unreasonably interfere with the use of the
Maintenance Easement by the Golf Course Owner.  Golf Course Owner, at its sole
cost and expense, shall obtain and maintain during the entire time this
Agreement and the Maintenance Easement granted under this Agreement shall be in
effect, a commercial general liability policy (occurrence form) (“GTA
Insurance”) for personal injury, bodily injury and property damage occurring to
or on the Maintenance Easement and/or Parcel F (except to the extent such
personal injury, bodily injury or property damage arises as a result of any
negligent acts or omissions or willful misconduct of Parcel F Owner or its
guests and invitees) directly as a result of Golf Course Owner’s use of the
Maintenance Easement, which policy shall name Parcel F Owner as an additional
insured.

 

5.13                        Special Assessment.  Notwithstanding anything to the
contrary contained in this Agreement, the Owners’ Association shall, in
accordance with the Parcel F Owner Declaration (as approved by Golf Course
Owner), promptly issue a legally effective special assessment (“Special
Assessment”) against each Parcel F Unit Owner for such Parcel F Unit Owner’s
proportionate share of any judgment or arbitration award in favor of the Golf
Course Owner.  Each of the Parcel F Unit Owners shall be obligated to promptly
pay any such Special Assessment; provided, however, that in the event that the
Owners’ Association does not promptly issue such Special Assessment (or the
Owners’ Association issues such Special Assessment and any or all of the Parcel
F Unit Owners do not promptly pay any such Special Assessment) and such breach
has not been cured within thirty (30) days after receipt of a written demand
from Golf Course Owner.  Golf Course Owner shall have the right, but not the

 

20

--------------------------------------------------------------------------------


 

obligation and not as an exclusive remedy, to initiate arbitration proceedings
by providing such breaching party with written notice of Golf Course Owner’s
intention to initiate arbitration proceedings to enforce Golf Course Owner’s
rights under this Agreement, including, without limitation, the right to require
such breaching party to pay any amounts owed to and damages incurred by Golf
Course Owner under this Agreement in connection with such Special Assessment,
which arbitration shall be conducted in accordance with Section 6.11 of this
Agreement, and in the event a judgment for money damages is awarded to Golf
Course Owner may directly file, or cause the filing of, a lien against all
property owned by such breaching party, including, without limitation all
improvements thereon.

 

ARTICLE VI

GENERAL PROVISIONS

 

6.1                               Severability.  Invalidation of any particular
provision of this Agreement by judgment or court order will not affect any other
provision, all of which will remain in full force and effect.

 

6.2                               Amendment.  This Agreement may be amended only
by a written amendment executed by Golf Course Owner and Parcel F Owner and
recorded in the Public Records of Pinellas County, Florida.

 

6.3                               Interpretation.  Unless the context expressly
requires otherwise, (a) the use of the singular includes the plural, and vice
versa; (b) the use of the term “including” or “include” is without limitation;
and (c) the words of “must”, “will” and “should” have the same legal effect as
the word “shall”.  Notwithstanding that the legend on the first page states that
this Agreement was prepared by a particular party, this Agreement has been
extensively negotiated between the parties hereto and was prepared pursuant to
the combined effort of all of the parties and their attorneys.  This Agreement
shall not be construed more strictly against one party or the other. Except as
otherwise expressly stated in this Agreement, Golf Course Owner and Parcel F
Owner shall reasonably cooperate with one another with respect to each of the
parties hereto satisfying their respective obligations under this Agreement.

 

6.4                               Permission.  When any act by any party
affected by this Agreement requires, pursuant to the terms of this Agreement,
the permission, consent or joinder of any party, such permission, consent or
joinder unless otherwise limited in this Agreement shall not be unreasonably
withheld, but shall only be deemed given when it is in written form, executed by
such party or if a written objection is not received by the submitting party
within fifteen (15) days after receipt of the request by the other party.

 

6.5                               Runs with Land; Cooperation; Estoppel.  All of
the respective rights (other than the Memberships), duties and the obligations
pursuant to this Agreement shall be binding upon the owners of, and shall run
with the title to, the Golf Course Parcel and Parcel F.  A prior title owner
shall not have any obligations or liability for defaults caused by a subsequent
title owner; however, the transfer of title to a subsequent title owner will not
relieve any liabilities or obligations of the transferring title owner incurred
by or which were the responsibility of the transferring title owner while such a
party was the owner.  Notwithstanding the foregoing, Parcel F Owner shall
reasonably cooperate with Golf Course Owner at no cost to  Parcel F Owner, to
attempt to resolve defaults by subsequent owners (including, without limitation,
the Owner’s Association and any Parcel F Unit Owner) for a period of two years
after the

 

21

--------------------------------------------------------------------------------


 

conveyance by Parcel F Owner to such subsequent owner.  Within five (5) days
written notice from the requesting party, the responding party shall supply to
the requesting party from time to time an estoppel certificate, which estoppel
certificate shall confirm to the requesting party as of a certain date that the
requesting party is not, to the actual knowledge of the responding party, in
default hereunder.  In the event that the responding party is unable to confirm
to the requesting party as aforesaid, then within five (5) days of receiving the
written request to provide such estoppel certificate the responding party shall
provide to the requesting party a statement of facts setting forth why the
responding party cannot supply such estoppel certificate to the requesting
party.

 

6.6                               Title.  Parcel F Owner shall rely on title
insurance with respect to the status of title to the portions of the Golf Course
Parcel affected by the Easements.

 

6.7                               Liability.  Except as otherwise required by
law, no present, former or future director, officer or employee of Golf Course
Owner or GTA shall be personally liable to Parcel F Owner or to any other third
party in connection with, directly or indirectly, the duties and obligations of
Golf Course Owner and GTA hereunder, and that Golf Course Owner and/or GTA, as
applicable, shall be held solely responsible and liable with respect to the
same.  Except as otherwise required by law, no present, former or future
director, officer or employee of Parcel F Owner shall be personally liable to
Golf Course Owner or GTA or to any other third party in connection with,
directly or indirectly, the duties and obligations of Parcel F Owner hereunder,
and that Parcel F Owner shall be held solely responsible and liable with respect
to the same.

 

6.8                               Default, Cure Period.  If either party fails
to comply fully with its duties or obligations pursuant to this Agreement by the
due date thereof (“Defaulting Party”) and has not cured the same within thirty
(30) days after receipt of a written demand from the other party (the
“Non-Defaulting Party”), the Non-Defaulting Party may satisfy or elect to
satisfy such obligation and the Defaulting Party shall reimburse the
Non-Defaulting Party or pay directly the reasonable costs paid or incurred by
the Non-Defaulting Party to cure such failure to comply within thirty (30) days
of receiving an itemized list of all such costs, together with interest at the
highest rate permitted by law until such amounts are paid.  In addition to the
immediately foregoing remedies, in the event that the Defaulting Party has not
cured its failure to comply fully with its duties and obligations under this
Agreement within thirty (30) days after receipt of a written demand from the
Non-Defaulting Party, the Non-Defaulting Party shall have the right, but not the
obligation and not as an exclusive remedy, to initiate arbitration proceedings
by providing the Defaulting Party with written notice of the Non-Defaulting
Party’s intention to initiate arbitration proceedings to enforce the
Non-Defaulting Party’s rights under this Agreement, including, without
limitation, the right to require the Defaulting Party to pay any amounts owed to
and damages incurred by the Non-Defaulting Party under this Agreement, which
arbitration shall be conducted in accordance with Section 6.11 of this Agreement
and in the event that a judgment is awarded for money damages, the
Non-Defaulting Party may directly file or cause the filing of a lien against all
property owned by the Defaulting Party including, without limitation, all
improvements thereon.  Additionally, in the event of a breach of Section 5.7,
whereby Golf Course Owner’s consent is not obtained prior to the recordation of
the Declaration (or modification thereof), and Golf Course Owner and shall have
the right to seek injunctive relief against the Parcel F Owner in order to
enforce the Parcel F Owner to comply with its obligations under Section 5.7 of
this Agreement.  Additionally, the

 

22

--------------------------------------------------------------------------------


 

Golf Course Owner shall have the right to seek injunctive relief or monetary
damages against the Parcel F Owner, the Owner’s Association, or a Parcel F Unit
Owner in order to enforce one or more of those parties to comply with its
obligations under Section 5.7 of this Agreement without resorting to arbitration
as described in Section 5.7, and in the event a party obtains injunctive relief
or monetary damages, the non-prevailing party shall pay for the prevailing
party’s legal fees and expenses.

 

6.9                               Indemnification.  Parcel F Owner and Golf
Course Owner shall indemnify each other against any claims, litigation, losses,
costs, damages, penalties, liabilities and expenses including reasonable
attorneys fees and costs resulting from the other party’s breach of this
Agreement. 

 

6.10                        Governing Law.  This Agreement shall be governed in
all respects by the laws of the State of Florida.  In the event of a default
pursuant to this Agreement, each party shall have the remedies available
pursuant to Florida law and the remedies specified in this Agreement. 
Notwithstanding the foregoing, in the event of a default pursuant to Section 3.2
hereof, each party’s sole remedy shall be specific performance and neither party
shall have the right to receive damages (including consequential damages or any
other form of damages) from the breach of Section 3.2.

 

6.11                        Arbitration.  In the event, and only in the event,
that a provision in this Agreement expressly provides that a party hereto has
the right to initiate arbitration proceedings with respect to a claim or dispute
under this Agreement, then such claim or dispute shall be determined by binding
arbitration under the American Arbitration Association Rules for the Real Estate
Industry (“AAA Rules”) in effect on the date of this Agreement, which AAA Rules
to the extent not in conflict with the terms and conditions of this Agreement
shall be deemed to be incorporated by reference into this Agreement for purposes
of this Section 6.11.  The number of arbitrators shall be one (1) and the
arbitrator (who shall be an attorney with at least fifteen (15) years real
estate law and development experience, including substantial golf resort
development and construction experience) shall be independent of each of the
parties hereto (the “Arbitrator”).  The parties hereto shall mutually designate
the Arbitrator within ten (10) business days after the commencement of the
arbitration, with or without the assistance of the American Arbitration
Association’s administrator (the “Administrator”).  When such designation is
made, the parties hereto shall notify the Administrator so that notice of the
appointment can be communicated to the Arbitrator, together with a copy of AAA
Rules.  If within ten (10) business days after the commencement of the
arbitration, the parties hereto have not designated an Arbitrator, the
Administrator shall, at the written request of either party, appoint the
Arbitrator within ten (10) business days after such written request.  In making
such an appointment, the Administrator, after inviting consultation from the
parties hereto, shall select the Arbitrator.  The place of arbitration shall be
at Innisbrook.  The Arbitrator shall hold the hearing within forty five (45)
days of the initial demand for arbitration, and shall conclude the hearing
within ten (10) days thereafter and issue a written decision within ten (10)
days after such conclusion of the arbitration hearing.  The foregoing time
limits are not jurisdictional, and the Arbitrator may for good cause permit
reasonable extensions or delays.  The Arbitrator shall apply the substantive
laws of the State of Florida.  The Arbitrator’s decision shall be final and
binding and enforceable in any court of competent jurisdiction.  The parties to
this Agreement hereby waive any right they may have to appeal the Arbitrator’s
decision.  Notwithstanding anything else contained in this Agreement,

 

23

--------------------------------------------------------------------------------


 

the parties understand and agree (and represent and covenant that it shall not
contest in any way the following) that in the event that the Arbitrator’s
decision includes an award and such award is not promptly satisfied, then with
respect to such award the prevailing party shall have the right, but not the
obligation and not as an exclusive remedy, to (a) file and record a memorandum
of award against all property owned by the non-prevailing party, including,
without limitation, all improvements thereon, (b) directly file, or cause the
filing of, a lien against all property owned by the non-prevailing party,
including, without limitation, all improvements thereon, and (c) in the case of
an award in favor of Golf Course Owner, the Owners’ Association shall promptly
issue a Special Assessment against each of the Parcel F Unit Owners for their
proportionate share of such obligation (if any).  Additionally, the Golf Course
Owner shall have the remedies more particularly described in Section 5.7 in
order to enforce the Parcel F Owner, the Owner’s Association, or a Parcel F Unit
Owner to comply with its obligations under Section 5.7 of this Agreement without
resorting to arbitration as described in Section 5.7.

 

6.12                        Effectiveness.  This Agreement is immediately
effective and shall remain effective and shall bind and benefit the owners of
the Golf Course Parcel and Parcel F whether or not Parcel F Owner acquires
Parcel F.

 

6.13                        Attorneys’ Fees.  In the event of any controversy,
claim or dispute relating to this Agreement or the breach thereof, the
prevailing party shall be entitled to recover from the losing party its
reasonable attorneys’ fees and costs as may be awarded by the court or
arbitration.

 

6.14                        Legal Authority.  Each of the parties hereto
represent and covenant that: (i) it has the legal authority and right to enter
into this Agreement; (ii) the person executing this Agreement has the authority
to enter into this Agreement on behalf of such party; and (iii) subject to
Section 6.7 of this Agreement, to the best of its knowledge it has no obligation
to any other party which is in conflict with its obligations under this
Agreement.

 

6.15                        Headings.  All headings contained in this Agreement
appear only for convenience and reference.  They do not define, limit, extend,
or describe the scope of this Agreement or the intent of any of its provisions.

 

6.16                        Counterparts.  This Agreement may be executed in
counterparts, each of which shall be considered an original, and when taken
together shall be considered one instrument.

 

6.17                        Notice.  Any notice required or permitted hereunder
shall be in writing and shall be deemed given as of the date it is (a) delivered
by hand or (b) received by registered or certified mail, postage prepaid, return
receipt requested, or (c) sent by facsimile so long as written confirmation of
receipt is retained by the sender, and addressed to the party to receive such
notice at the address and facsimile number set forth below, or such other
address or facsimile number as it subsequently specified in writing.

 

24

--------------------------------------------------------------------------------


 

If to Parcel F Owner:

Innisbrook F, LLC

 

One Tampa City Center, Suite 2600

 

Tampa, FL  33602

 

Attention:  Mr. Steven M. Samaha

 

Fax: (813) 228-8091

 

 

With a copy to:

Williams Schifino Mangione & Steady, P.A.

 

One Tampa City Center, Suite 2600

 

Tampa, Florida  33602

 

Attention:  Lee E. Nelson, Esq.

 

Fax: (813) 221-7335

 

 

If to Golf Course Owner:

Golf Host Resorts, Inc.

 

591 West Putnam Avenue

 

Greenwich, Connecticut 06830

 

Attention:  Mr. Merrick R. Kleeman

 

Fax: (203) 861-2101

 

 

With a copy to:

Rinaldi, Finkelstein and Franklin, LLC

 

591 West Putnam Avenue

 

Greenwich, Connecticut 06830

 

Attention:  Steve Finkelstein, Esq.

 

Fax: (203) 861-2101

 

 

If to GTA

Golf Trust of America, L.P.

 

14 North Adgers Wharf

 

Charleston, South Carolina 29401

 

Attention:  Mr. W. Bradley Blair, II

 

Fax:  (843) 723-0479

 

 

With a copy to:

O’Melveny & Myers LLP

 

275 Battery Street, Suite 2600

 

San Francisco, California 94118

 

Attention: Peter T. Healy, Esq.

 

Fax: (415) 984-8701

 

 

and:

Parker Poe Adams & Bernstein, L.L.P.

 

200 Meeting Street, Suite 301

 

Charleston, South Carolina 29401

 

Attn: Matthew J. Norton, Esq.

 

Fax: (843) 720-8993 or (843) 727-2680

 

6.18                        Entire Agreement.  This Agreement, together with the
exhibits attached hereto, contain the full understanding of the parties with
respect to the matters set forth in this Agreement, and supersedes all existing
agreements and all other oral, written or other communications between the
parties concerning the subject matter hereof.

 

25

--------------------------------------------------------------------------------


 

6.19                        Rights of GTA.              So long as GTA (or any
successor or assign) holds a mortgage encumbering the Golf Course Parcel, all
rights of Golf Course Owner as the Golf Course Owner pursuant to this Agreement
(including, for example, rights of amendment, consent or approval) shall also
run to the benefit of GTA (or its successor or assign).

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

 

PARCEL F, LLC, formerly known as
Bayfair Innisbrook, L.L.C., a Florida
limited liability corporation

 

 

 

 

 

By:

/s/ STEVE SAMAHA

 

 

 

 

Name:

STEVE SAMAHA

 

 

 

 

Its:

Member

 

 

 

 

 

 

GOLF HOST RESORTS, INC.,
a Colorado corporation

 

 

 

 

 

By:

/s/ ROBERT GEIMER

 

 

 

 

Name:

ROBERT GEIMER

 

 

 

 

Its:

Vice President

 

 

27

--------------------------------------------------------------------------------


 

The undersigned hereby consents to this Agreement, subject to and in accordance
with, the terms of this Agreement and all of the exhibits thereto.

 

 

 

GOLF TRUST OF AMERICA, L.P.,
a Delaware limited partnership

 

 

 

By:

GTA GP, INC.,
a Maryland corporation

 

 

 

 

 

By:

/s/  W. BRADLEY BLAIR II

 

Name: W. Bradley Blair, II

 

Its:  President and CEO

 

28

--------------------------------------------------------------------------------